Exhibit 10.1

EXECUTION VERSION

 

 

 

CREDIT AGREEMENT

dated as of

July 24, 2018

among

WESTLAKE CHEMICAL CORPORATION,

The Lenders Party Hereto

The Issuing Banks Party Hereto

and

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

as Administrative Agent.

 

 

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION,

as Sole Bookrunner and Sole Lead Arranger,

BANK OF AMERICA, N.A. and WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents

and

CITIBANK, N.A., DEUTSCHE BANK SECURITIES INC.,

GOLDMAN SACHS BANK USA and PNC BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

          PAGE   ARTICLE I   DEFINITIONS  

SECTION 1.01.

  

Defined Terms

     1  

SECTION 1.02.

  

Classification of Loans and Borrowings

     23  

SECTION 1.03.

  

Terms Generally

     23  

SECTION 1.04.

  

Accounting Terms; GAAP

     23   ARTICLE II   THE CREDITS  

SECTION 2.01.

  

Commitments

     24  

SECTION 2.02.

  

Loans and Borrowings

     24  

SECTION 2.03.

  

Requests for Revolving Borrowings

     25  

SECTION 2.04.

  

[Reserved]

     25  

SECTION 2.05.

  

Swingline Loans

     25  

SECTION 2.06.

  

Letters of Credit

     27  

SECTION 2.07.

  

Funding of Borrowings

     31  

SECTION 2.08.

  

Interest Elections

     32  

SECTION 2.09.

  

Termination and Reduction of Commitments; Mandatory Repayments

     33  

SECTION 2.10.

  

Repayment of Loans; Evidence of Debt

     33  

SECTION 2.11.

  

Prepayment of Loans

     34  

SECTION 2.12.

  

Fees

     35  

SECTION 2.13.

  

Interest

     36  

SECTION 2.14.

  

Alternate Rate of Interest

     36  

SECTION 2.15.

  

Increased Costs

     37  

SECTION 2.16.

  

Break Funding Payments

     38  

SECTION 2.17.

  

Payments Free of Taxes

     39  

SECTION 2.18.

  

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

     42  

SECTION 2.19.

  

Mitigation Obligations; Replacement of Lenders

     43  

SECTION 2.20.

  

Defaulting Lenders

     44  

SECTION 2.21.

  

Increased Commitments, Additional Lenders

     45  

SECTION 2.22.

  

Extension of Maturity Date

     46   ARTICLE III   REPRESENTATIONS AND WARRANTIES  

SECTION 3.01.

  

Organization; Qualification

     49  

SECTION 3.02.

  

Authorization; Validity; Enforceability

     49  

SECTION 3.03.

  

Governmental Approvals; No Conflicts

     49  

SECTION 3.04.

  

Financial Condition; No Material Adverse Change; Projections

     49  

SECTION 3.05.

  

[Reserved]

     49  

SECTION 3.06.

  

Litigation and Environmental Matters

     49  

SECTION 3.07.

  

Compliance with Laws and Agreements

     50  

SECTION 3.08.

  

Investment Company Status

     50  

 

i



--------------------------------------------------------------------------------

SECTION 3.09.

  

Taxes

     50  

SECTION 3.10.

  

ERISA

     50  

SECTION 3.11.

  

Disclosure

     51  

SECTION 3.12.

  

Sanctions

     51  

SECTION 3.13.

  

Margin Regulations

     51  

SECTION 3.14.

  

[Reserved]

     51  

SECTION 3.15.

  

[Reserved]

     51  

SECTION 3.16.

  

USA PATRIOT Act

     51  

SECTION 3.17.

  

Intellectual Property Matters

     51   ARTICLE IV   CONDITIONS  

SECTION 4.01.

  

Effective Date

     52  

SECTION 4.02.

  

Each Credit Event

     53   ARTICLE V   AFFIRMATIVE COVENANTS  

SECTION 5.01.

  

Financial Statements; Ratings Change and Other Information

     53  

SECTION 5.02.

  

Notices of Material Events

     55  

SECTION 5.03.

  

Existence; Conduct of Business

     55  

SECTION 5.04.

  

Payment of Obligations

     55  

SECTION 5.05.

  

Maintenance of Properties; Insurance

     56  

SECTION 5.06.

  

Books and Records; Inspection Rights

     56  

SECTION 5.07.

  

Compliance with Law; Maintenance of Licenses

     56  

SECTION 5.08.

  

Use of Proceeds and Letters of Credit

     56  

SECTION 5.09.

  

[Reserved]

     56  

SECTION 5.10.

  

Further Assurances

     56   ARTICLE VI   NEGATIVE COVENANTS  

SECTION 6.01.

  

Indebtedness

     57  

SECTION 6.02.

  

Liens

     58  

SECTION 6.03.

  

Fundamental Changes

     59  

SECTION 6.04.

  

[Reserved]

     59  

SECTION 6.05.

  

[Reserved]

     59  

SECTION 6.06.

  

[Reserved]

     59  

SECTION 6.07.

  

Use of Proceeds; Anti-Corruption Laws and Laws Against Sanctioned Persons

     59  

SECTION 6.08.

  

[Reserved]

     59  

SECTION 6.09.

  

Financial Covenant

     59   ARTICLE VII   EVENTS OF DEFAULT  

SECTION 7.01.

  

Events of Default

     60  

SECTION 7.02.

  

Application of Funds

     62  

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII   THE ADMINISTRATIVE AGENT   ARTICLE IX   MISCELLANEOUS  

SECTION 9.01.

  

Notices

     64  

SECTION 9.02.

  

Waivers; Amendments

     65  

SECTION 9.03.

  

Expenses; Indemnity; Damage Waiver

     66  

SECTION 9.04.

  

Successors and Assigns

     68  

SECTION 9.05.

  

Survival

     71  

SECTION 9.06.

  

Counterparts; Integration; Effectiveness; Electronic Execution

     72  

SECTION 9.07.

  

Severability

     72  

SECTION 9.08.

  

Right of Setoff

     72  

SECTION 9.09.

  

Governing Law; Jurisdiction; Consent to Service of Process

     72  

SECTION 9.10.

  

WAIVER OF JURY TRIAL

     73  

SECTION 9.11.

  

Headings

     73  

SECTION 9.12.

  

Confidentiality

     73  

SECTION 9.13.

  

Material Non-Public Information

     74  

SECTION 9.14.

  

Interest Rate Limitation

     74  

SECTION 9.15.

  

USA PATRIOT Act

     75  

SECTION 9.16.

  

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     75  

SECTION 9.17.

  

Judgment Currency

     75  

SECTION 9.18.

  

[Reserved]

     75  

SECTION 9.19.

  

No Fiduciary Duty

     76  

SECTION 9.20.

  

Certain ERISA Matters

     76  

 

SCHEDULES:

Schedule 2.01A – Commitments

Schedule 2.01B – Swingline Commitments

Schedule 2.01C – Letter of Credit Commitments

Schedule 2.06 – Existing Letters of Credit

EXHIBITS:

Exhibit A – Assignment and Assumption

Exhibit B – Borrowing Request

Exhibit C – U.S. Tax Compliance Certificate

Exhibit D – [Reserved]

Exhibit E – [Reserved]

Exhibit F– Form of Extension of Maturity Date Request

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT dated as of July 24, 2018 among WESTLAKE CHEMICAL CORPORATION,
the LENDERS party hereto from time to time, the Issuing Banks from time to time
party hereto, and JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, as Administrative
Agent.

The parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate. Only Loans denominated in U.S. Dollars
may bear interest at a rate determined by reference to the Alternate Base Rate.

“Additional Lender” has the meaning assigned to it in Section 2.21(a).

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent and Issuers for the Lenders hereunder, or, as applicable,
such Affiliates thereof as it shall from time to time designate for the purpose
of performing its obligations hereunder in such capacity, including with respect
to any Loan denominated in an Alternative Currency, J.P. Morgan Europe Limited
and any successor thereto appointed pursuant to Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to it in Section 2.19(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified, whether
through the ownership of voting securities, by contract or otherwise.

“Agent Party” has the meaning assigned to it in Section 9.01(d)(ii).

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus  1⁄2 of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period denominated in U.S. Dollars on such day (or if such day is not a Business
Day, the immediately preceding Business Day) plus 1%, provided that for the
purpose of this definition, the Adjusted LIBO Rate for any day shall be based on
the LIBO Screen Rate (or if the LIBO Screen Rate is not available for such one
month Interest Period, the Interpolated Rate) at approximately 11:00 a.m. London
time on such day. Any change in the Alternate Base Rate due to a change in the
Prime Rate, the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and
including the effective date of such change in the Prime Rate, the NYFRB Rate or
the Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used
as an alternate rate of interest pursuant to Section 2.14 hereof, then the
Alternate Base Rate shall be the greater of clause (a) and (b) above and shall
be determined without reference to clause (c) above. For the avoidance of doubt,
if the Alternate Base Rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.



--------------------------------------------------------------------------------

“Alternate Currency” means Canadian Dollars, Euros, Pounds Sterling and each
other currency (other than U.S. Dollars) that is requested by the Company and
approved in writing by the Administrative Agent and each Lender.

“Alternate Currency LC Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit issued in an
Alternate Currency at such time plus (b) the aggregate amount of all LC
Disbursements in Alternate Currencies that have not yet been reimbursed by or on
behalf of the Company at such time. The Alternate Currency LC Exposure of any
Lender at any time shall be its Applicable Percentage of the total Alternate
Currency LC Exposure at such time.

“Alternate Currency Loan” means a Loan that is made in an Alternate Currency
pursuant to the applicable Notice of Borrowing.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Company or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption, including without
limitation the U.S. Foreign Corrupt Practices Act.

“Alternate Currency Sublimit” means $250,000,000.

“Applicable Percentage” means, with respect to any Lender at any time, the
percentage of the total Commitments represented by such Lender’s Commitment;
provided that when a Defaulting Lender shall exist, “Applicable Percentage”
shall mean the percentage of the total Commitments (disregarding any Defaulting
Lender’s Commitment) represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any assignments
and to any Lender’s status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any Eurodollar Revolving
Loan or ABR Loan, or with respect to the undrawn commitment fees payable
hereunder, as the case may be, the applicable rate per annum determined as set
forth below under the caption “Eurodollar Revolving Loans”, “ABR Loans” or
“Undrawn Commitment Fee”, as the case may be, based upon the ratings by Fitch,
Moody’s and S&P, respectively, applicable on such date to the Public Debt
Rating:

 

    

Pricing Level I

  

Pricing Level II

  

Pricing Level III

  

Pricing Level IV

  

Pricing Level V

Public Debt Rating    ³ A- /A3 / A-    BBB+ / Baa1 / BBB+    BBB / Baa2 / BBB   
BBB- / Baa3 / BBB-    £ BB+ / Ba1 / BB+ Eurodollar Revolving Loans    100.0 bps
   112.5 bps    125.0 bps    150.0 bps    175.0 bps ABR Loans    0.0 bps    12.5
bps    25.0 bps    50.0 bps    75.0 bps Undrawn Commitment Fee    10.0 bps   
12.5 bps    15.0 bps    17.5 bps    25.0 bps

The foregoing pricing shall be based on the senior, unsecured non-credit
enhanced long-term indebtedness for borrowed money of the Company issued by S&P,
Moody’s and Fitch (the “Public Debt Rating”).

 

2



--------------------------------------------------------------------------------

For any date of determination, (a) if the Company shall maintain a Public Debt
Rating from only two of S&P, Moody’s and Fitch then the higher of such Public
Debt Ratings shall apply, unless there is a split in Debt Ratings of more than
one Pricing Level, in which case the pricing level shall be determined by
reference to a Public Debt Rating that is one pricing level lower than the
higher of the Company’s two Public Debt Ratings, (b) if the Company shall
maintain a Public Debt Rating from only one of S&P, Moody’s and Fitch, then that
single Debt Rating shall apply, (c) if the Company shall maintain a Public Debt
Rating from all three of S&P, Moody’s and Fitch and there is a difference in
such Public Debt Ratings, (i) if there is a difference of only one pricing level
between the highest and lowest of such Public Debt Ratings, the pricing level
shall be determined by reference to the higher Public Debt Rating, and (ii) if
there is a difference of more than one pricing level between any of the Public
Debt Ratings, and if two Public Debt Ratings are equivalent and the third Public
Debt Rating is lower, the pricing level shall be determined by reference to the
higher Public Debt Rating; otherwise the pricing level shall be determined by
reference to a Public Debt Rating that is one pricing level below the highest of
the Company’s three Public Debt Ratings and (d) if the Company shall fail to
maintain any Public Debt Rating from any of S&P, Moody’s and Fitch, then Pricing
Level V shall apply. As of the date hereof, Pricing Level III is in effect.

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, unless such ownership
interest results in or provides such Person with immunity from the jurisdiction
of courts within the United States or from the enforcement of judgments or writs
of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010 230.

 

3



--------------------------------------------------------------------------------

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Board” means the Board of Governors of the Federal Reserve System of the
United States of America.

“Board of Directors,” when used with reference to the Company, means the Board
of Directors or comparable governing body of the Company, or any committee
thereof duly authorized, with respect to any particular matter, to act by or on
behalf of the Board of Directors or comparable governing body of the Company.

“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Company for a Revolving Borrowing in
accordance with Section 2.03, and substantially in the form of Exhibit B hereto
or such other form as the Administrative Agent may approve from time to time.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan
(including any Alternate Currency Loans), the term “Business Day” shall also
exclude any day on which banks are not open for dealings in U.S. Dollar deposits
(or, in the case of an Alternate Currency Loan, dealings in deposits for the
Alternate Currency pertaining to such Alternate Currency Loan) in the London
interbank market; provided, further, that in the case of an Alternate Currency,
(i) if such Alternate Currency is the Euro, such day shall also be a TARGET Day
and (ii) otherwise, such day shall be a day on which banks are open for foreign
exchange business in the principal financial center of the country of such
Alternate Currency.

“Canadian Dollars” refers to lawful money of Canada.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

“CDOR” has the meaning given to such term in the definition of LIBO Rate.

“CFC” any Subsidiary that is (i) a “controlled foreign corporation” within the
meaning of the Code, (ii) a partnership one or more partners in which is a
“controlled foreign corporation” or (iii) disregarded as an entity separate from
its owner within the meaning of Treasury Regulation Section 301.7701-3 and is a
direct Subsidiary of an entity described in clauses (i) or (ii), above.

“CFC Holdco” means a Subsidiary (i) that is (x) organized under the laws of the
United States, any state thereof or the District of Columbia or (y) disregarded
as an entity separate from its owner within the meaning of Treasury Regulation
Section 301.7701-3 and (ii) substantially all of the assets of which constitute
the Equity Interests of entities that are CFCs.

 

4



--------------------------------------------------------------------------------

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Company; or (b) during any period of 24
consecutive calendar months, the majority of the members of the Board of
Directors of the Company shall no longer be composed of individuals (i) who were
members of the Board of Directors of the Company on the first day of such period
or (ii) whose election or nomination to the Board of Directors of the Company
was approved by individuals referred to in clause (i) above constituting, at the
time of such election or nomination, at least a majority of the Board of
Directors of the Company or, if directors are nominated by a committee of the
Board of Directors of the Company, constituting at the time of such nomination,
at least a majority of such committee.

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement, of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall be deemed to be a “Change in Law,” regardless of
the date enacted, adopted or issued.

“Charges” has the meaning specified in Section 9.14.

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.09, (b)
increased from time to time pursuant to Section 2.21 or (c) reduced or increased
from time to time pursuant to assignments by or to such Lender pursuant to
Section 9.04. The initial amount of each Lender’s Commitment is set forth on
Schedule 2.01, or in the Assignment and Assumption pursuant to which such Lender
shall have assumed its Commitment, as applicable. The initial aggregate amount
of the Lenders’ Commitments is $1,000,000,000.

“Communications” has the meaning assigned to it in Section 9.01(d)(ii).

“Company” means Westlake Chemical Corporation, a Delaware corporation.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum

 

5



--------------------------------------------------------------------------------

for such period of (i) Consolidated Net Interest Expense, (ii) consolidated
income tax expense, (iii) all amounts attributable to depreciation and
amortization, (iv) all other non-cash charges, any impairment charges, any
charges resulting from the application of fair value accounting and any charges
resulting from the application of purchase accounting or changes in accounting
principles (provided that any cash payment made with respect to any non-cash
charge added back in computing Consolidated EBITDA for any prior period, or that
would have been added back had this Agreement been in effect during such prior
period, shall be subtracted in computing Consolidated EBITDA for the period in
which such cash payment is made), (v) all fees, costs and expenses, incurred or
payable during such period in connection with the Transactions, any Material
Acquisition, any other acquisition, disposition, issuance or repayment of
indebtedness, issuance of equity securities, refinancing transaction or
amendment or other modification of or waiver or consent relating to any debt
instrument, in each case whether or not successful, (vi) cash restructuring,
severance and similar charges, including costs associated with discontinued
operations or exiting businesses (provided that the aggregate amount of addbacks
made pursuant to this clause (a)(vi) shall not exceed $50,000,000, in each case
for the period of four consecutive fiscal quarters most recently ended prior to
the determination date), (vii) the amount of net cost savings, operating expense
reductions, other operating improvements and acquisition synergies projected by
the Company in good faith to be realized during such period (calculated on a pro
forma basis as though such items had been realized on the first day of such
period) as a result of actions taken or to be taken in connection with any
acquisition or disposition by the Company or any Restricted Subsidiary, any
operational changes or headcount reductions, net of the amount of actual
benefits realized during such period that are otherwise included in the
calculation of Consolidated EBITDA from such actions, provided that (A) a duly
completed certificate signed by a Financial Officer of the Company shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 5.01(c), certifying that such cost
savings, operating expense reductions and synergies (x) are reasonably expected
and factually supportable as determined in good faith by the Company, and
(y) are expected to be realized within 18 months after the consummation of such
actions taken or to be taken in connection with any acquisition or disposition,
operational changes or headcount reductions, (B) no cost savings, operating
expense reductions and synergies shall be added pursuant to this clause (vii) to
the extent duplicative of any expenses or charges otherwise added to
Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period and (C) projected amounts (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (vii) to the
extent occurring more than 18 months after the specified action taken in order
to realize such projected cost savings, operating expense reductions and
synergies, (viii) non-cash stock-based compensation, (ix) non-cash write-downs
or write-offs (including non-cash inventory write-downs and write-off of
goodwill, intangibles or long-lived assets), (x) for so long as LACC, LLC is not
a Restricted Subsidiary, LACC EBITDA multiplied by the Company’s and its
Restricted Subsidiaries’ percentage ownership of LACC, LLC’s Equity Interests
minus the amount of dividends or similar distributions paid in cash to the
Company or any of its Restricted Subsidiaries by LACC, LLC (provided that the
aggregate amount of addbacks made pursuant to this clause (a)(x) shall not
exceed 5.0% of Consolidated EBITDA before giving effect to such addback, in each
case for the period of four consecutive fiscal quarters most recently ended on
or prior to the determination date) and (xi) other extraordinary, unusual or
non-recurring cash charges, and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, any non-cash items or any
extraordinary, unusual or non-recurring items increasing Consolidated Net Income
for such period, all determined on a consolidated basis in accordance with GAAP.
For the purposes of calculating Consolidated EBITDA for any period, if at any
time during such period the Company or any Restricted Subsidiary shall have made
any acquisition or disposition, Consolidated EBITDA for such period shall be
determined giving pro forma effect thereto in accordance with Section 1.04.

“Consolidated Indebtedness” means, for any date of determination, the
consolidated Indebtedness of the Company and its Restricted Subsidiaries at such
date, determined in accordance with GAAP and on a pro forma basis with such pro
forma adjustments as are appropriate and consistent with Section 1.04.

 

6



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the consolidated net income of
the Company and its Restricted Subsidiaries for such period, determined in
accordance with GAAP and on a pro forma basis with such pro forma adjustments as
are appropriate and consistent with Section 1.04; provided that, without
duplication and only to the extent not already included in the Consolidated Net
Income of the Company and its Restricted Subsidiaries, the Consolidated Net
Income (but not loss) of any Person that is not a Restricted Subsidiary or that
is accounted for by the equity method of accounting will be included in
“Consolidated Net Income” to the extent of the amount of dividends or similar
distributions paid in cash to the Company or any of its Restricted Subsidiaries.
For the avoidance of doubt, so long as LACC, LLC is not a Restricted Subsidiary,
Consolidated Net Income shall not include earnings or losses attributable to
LACC, LLC except as set forth in the proviso above.

“Consolidated Net Interest Expense” means, for any period, (a) the consolidated
interest expense of the Company and its Restricted Subsidiaries determined in
accordance with GAAP (including imputed interest under Capital Lease Obligations
and all debt discount and expense amortized in such period) but excluding
(i) the effect of any mark-to-market valuation or revaluation of any
Indebtedness and (ii) expense arising from the early extinguishment of
Indebtedness to the extent otherwise includable in interest expense minus
(b) the consolidated interest income of the Company and its Restricted
Subsidiaries, determined in accordance with GAAP. For the purposes of
calculating Consolidated Net Interest Expense for any period, if at any time
during such period the Company or any Restricted Subsidiary shall have made any
acquisition or disposition, Consolidated Net Interest Expense for such period
shall be determined giving pro forma effect thereto and to any related
incurrence or repayment of Indebtedness in accordance with Section 1.04.

“Consolidated Net Tangible Assets” of any Person means the aggregate amount of
assets of such Person (less applicable reserves and other properly deductible
items) after deducting therefrom (to the extent otherwise included therein) all
goodwill, trade names, trademarks, patents, unamortized debt discount and
expense and other like intangibles, all as set forth on the books and records of
such Person and its Restricted Subsidiaries on a consolidated basis and in
accordance with GAAP.

“Consolidated Revenues” means, for any date of determination, the consolidated
revenue of the Company and its Restricted Subsidiaries at such date, determined
in accordance with GAAP and on a pro forma basis with such pro forma adjustments
as are appropriate and consistent with Section 1.04.

“Consolidated Subsidiary” shall mean, as to any Person, each Subsidiary of such
Person (whether now existing or hereafter created or acquired) the financial
statements of which shall be (or should have been) consolidated with the
financial statements of such Person in accordance with GAAP.

“Consolidated Total Assets” means, on any date, the aggregate amount of assets
of the Company and its Restricted Subsidiaries determined on a consolidated
basis in accordance with GAAP.

“Contingent Obligation” shall mean as to any Person, any obligation of such
Person guaranteeing or intended to guarantee any Indebtedness (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or

 

7



--------------------------------------------------------------------------------

(d) otherwise to assure or hold harmless the holder of such primary obligation
against loss in respect thereof; provided, however, that the term Contingent
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business nor any Guarantee. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable principal amount of the primary obligation in respect of which such
Contingent Obligation is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Continuing Lenders” has the meaning assigned to it in Section 2.22(b).

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Party” means the Administrative Agent, each Issuing Bank, the Swingline
Lender or any other Lender.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of (A) a Bankruptcy Event or (B) a Bail-In Action.

“Dollar Amount” means, at any time:

(i)    with respect to any Dollar-Denominated Loan, the principal amount thereof
then outstanding;

(ii)    with respect to any Alternate Currency Loan, the principal amount
thereof then outstanding in the relevant Alternate Currency, converted to U.S.
Dollars in accordance with Section 2.09(d); and

(iii)    with respect to any LC Exposure, (A) if denominated in U.S. Dollars,
the amount thereof and (B) if denominated in an Alternate Currency, the amount
thereof converted to U.S. Dollars in accordance with Section 2.09(d)(ii).

 

8



--------------------------------------------------------------------------------

“Dollar-Denominated Loan” means a Loan that is made in U.S. Dollars pursuant to
the applicable Notice of Borrowing.

“Domestic Subsidiary” means any Subsidiary of the Company (other than any CFC
Holdco) that is organized under the laws of the United States, any state thereof
or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

“Electronic System” means any electronic system, including e-mail, e-fax,
IntraLinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and or any Issuing Bank and any of its respective
Related Persons or any other Person, providing for access to data protected by
passcodes or other security system.

“Eligible Institution” means any financial institution having capital and
surplus in excess of $200,000,000 the deposits of which are insured by the
Federal Deposit Insurance Corporation to the fullest extent permitted by
Applicable Law and which is subject to supervision and examination by federal or
state banking authorities. If such depository institution publishes reports of
condition at least annually, pursuant to law or to the requirements of the
aforesaid supervising or examining authority, then the combined capital and
surplus of such corporation shall be deemed to be its combined capital and
surplus as set forth in its most recent report of condition so published. For
the purposes of this Agreement, Goldman Sachs Lending Partners LLC shall be
deemed to be an Eligible Institution.

“Environmental Laws” means all laws (including common law), rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by any Governmental Authority,
relating in any way to the environment, preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or occupational health and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
corrective action or compliance, indemnities, fines or penalties), of the
Company or any Subsidiary whether or not of a kind required by GAAP to be set
forth on a financial statement or in the notes thereto, in each case, resulting
from or related to any violation of or noncompliance with any Environmental Law
or Environmental Permit, any Hazardous Material, or any contract pursuant to
which liability is assumed or imposed with respect to any of the foregoing.

 

9



--------------------------------------------------------------------------------

“Environmental Permit” means all permits, licenses, franchises, certificates,
approvals and other similar authorizations of Governmental Authorities relating
to or required by Environmental Laws for the operation of the business of the
Company or any of its Subsidiaries.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the minimum funding standard with respect to a Plan within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA, whether or not waived;
(c) a determination that any Plan is in “at risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code; (d) the filing
pursuant to Section 431 or Section 304 of ERISA of an application for the
extension of any amortization period; (e) the failure to timely make a
contribution required to be made with respect to any Plan or Multiemployer Plan
that would result in the imposition of an encumbrance under Section 412 of the
Code or Section 302 of ERISA; (f) the filing under Section 4041(c) of ERISA of a
notice of intent to terminate any Plan or the termination of any Plan under
Section 4041(c) of ERISA; (g) the filing pursuant to Section 412(d) of the Code
or Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (h) the incurrence by the Company of any
ERISA Affiliate of any liability under Title IV of ERISA with respect to the
termination of any Plan; (i) the receipt by the Company or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(j) the incurrence by the Company or any ERISA Affiliate of any liability with
respect to withdrawal or partial withdrawal from any Plan or Multiemployer Plan;
(k) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent or in
reorganization or in “endangered” or “critical” status within the meaning of
Title IV of ERISA; or (l) any Foreign Benefit Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” means the single currency of those members of the European Union from
time to time which adopt a single, shared currency.

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate. All Alternate Currency
Loans shall bear interest at a rate determined by reference to the applicable
Adjusted LIBO Rate for the applicable Alternate Currency.

 

10



--------------------------------------------------------------------------------

“Event of Default” has the meaning assigned to such term in Article VII.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
successor statute.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender acquired the
applicable interest in a Loan, Letter of Credit or Commitment or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.17(f) and (d) any Taxes imposed
under FATCA.

“Existing Letters of Credit” has the meaning specified in Section 2.06(k).

“Existing Maturity Date” has the meaning assigned to it in Section 2.22(a).

“Extension Confirmation Date” has the meaning assigned to it in Section 2.22(a).

“Extension of Maturity Date Request” has the meaning specified in
Section 2.22(a) hereof.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental agreement
entered into between the United States and the government of another country in
order to implement the requirements of such Sections of the Code, any current or
future regulations or official interpretations thereof and any agreement entered
into pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

“Financial Covenant” means the covenant contained in Section 6.09.

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Company.

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

“Fitch” means Fitch, Inc. and any successor thereto.

 

11



--------------------------------------------------------------------------------

“Foreign Benefit Event” means the incurrence of any liability by the Company or
any Subsidiary with respect to any Foreign Pension Plan other than underfunded
or unfunded liabilities permitted under applicable law.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any benefit plan that under applicable law is
required to be funded through a trust or other funding vehicle other than a
trust or funding vehicle maintained exclusively by a Governmental Authority.

“Foreign Subsidiary” means any Subsidiary of the Company which is not a Domestic
Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank).

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or to
purchase (or to advance or supply funds for the purchase of) any security for
the payment thereof, (b) to purchase or lease property, securities or services
for the purpose of assuring the owner of such Indebtedness of the payment
thereof or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, that the term
Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business or customary and reasonable indemnity obligations in
effect on the Effective Date or entered into in connection with any acquisition
or disposition of assets permitted under this Agreement (other than such
obligations with respect to Indebtedness).

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all substances, wastes or other pollutants, in each case that are regulated
pursuant to any Environmental Law as “hazardous” or “toxic” or words of similar
import, including petroleum or petroleum distillates, asbestos or asbestos
containing materials, polychlorinated biphenyls and radon gas.

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

“Increased Commitments” has the meaning assigned to it in Section 2.21(b).

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property, which purchase
price is due more than six months after the date of placing the property in
service or taking delivery and title thereto (excluding (1) current accounts
payable incurred in the ordinary course of business and (2) any customary
earn-out obligations), (d) all Indebtedness of others secured by (or for which
the holder of such Indebtedness has an existing right, contingent or otherwise,
to be secured by) any Lien on an asset owned or acquired by such Person, whether
or not the Indebtedness secured thereby

 

12



--------------------------------------------------------------------------------

has been assumed; provided, however, that so long as such Indebtedness is
non-recourse to such Person (other than with respect to the asset so subject to
such Lien), the amount of such Indebtedness will be deemed to be the lesser of:
(x) the fair market value of such asset at such date of determination and
(y) the amount of such Indebtedness of such other Person, (e) all Guarantees by
such Person of Indebtedness of others, (f) all Capital Lease Obligations of such
Person, (g) obligations under or in respect of a Qualified Receivables Financing
and (h) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor. For all purposes hereof, the Indebtedness of the Company
and its Restricted Subsidiaries shall exclude (a) Contingent Obligations
incurred in the ordinary course of business and not in respect of borrowed
money; (b) deferred or prepaid revenues; (c) purchase price holdbacks in respect
of a portion of the purchase price of an asset to satisfy warranty or other
unperformed obligations of the respective seller or purchase price adjustment in
connection with any acquisition or disposition in connection with this
agreement; (d) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty other than
obligations for payments arising in respect of drawn letters of credit or
letters of guaranty; (e) the amount of any Indebtedness that has been defeased
or for which funds have been irrevocably deposited with the applicable lender,
agent or trustee for redemption; and (f) all obligations in respect of leases of
the Company and its Restricted Subsidiaries that would have been treated as
operating leases for purposes of GAAP at any time, prior to the issuance by the
Financial Accounting Standards Board on February 25, 2016 of an Accounting
Standards Update.

“Indemnified Party” has the meaning specified in Section 9.03(b).

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

“Information” has the meaning specified in Section 9.12.

“Interest Election Request” means a request by the Company to convert or
continue a Revolving Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the fifteenth (15th) day of each March, June, September and
December, (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the case
of a Eurodollar Borrowing with an Interest Period of more than three months’
duration, each day prior to the last day of such Interest Period that occurs at
intervals of three months’ duration after the first day of such Interest Period
and (c) with respect to any Swingline Loan, the day that such Loan is required
to be repaid.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, twelve months) thereafter, as the Company
may elect; provided, that (i) if any Interest Period would end on a day other
than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or

 

13



--------------------------------------------------------------------------------

on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and,
in the case of a Revolving Borrowing, thereafter shall be the effective date of
the most recent conversion or continuation of such Borrowing.

“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

“IRBs” means the $10,889,000 in original principal amount of Calcasieu Parish
Public Trust Authority Waste Disposal Revenue Bonds issued pursuant to the
Indenture of Trust, dated December 1, 1997, between Calcasieu Parish Public
Trust Authority, as issuer, and JPMorgan Chase Bank, N.A. (formerly known as The
Chase Manhattan Bank), as trustee.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., Wells
Fargo Bank, National Association and any other Lender that agrees to act as an
Issuing Bank and is designated by the Company as an Issuing Bank, each in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.06(i). Each Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of each Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate. Each
reference herein to an “Issuing Bank” shall be deemed to be a reference to the
relevant Issuing Bank.

“LACC EBITDA” means, for any period, consolidated net income of LACC, LLC for
such period plus, without duplication and to the extent deducted in determining
such consolidated net income, the sum for such period of (i) consolidated
interest expense, (ii) consolidated income tax expense and (iii) all amounts
attributable to depreciation and amortization.

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit issued by it.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Company at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or an
agreement entered into pursuant to Section 2.21, other than any such Person that
ceases to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Banks.

 

14



--------------------------------------------------------------------------------

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01C, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. The initial
aggregate amount of the Issuing Banks’ Letter of Credit Commitments is
$150,000,000.

“LIBO Rate” means, with respect to any Eurodollar Borrowing (i) denominated in
Canadian Dollars, the rate per annum equal to the Canadian Dealer Offered Rate
(“CDOR”), or a comparable or successor rate approved by the Administrative
Agent, as published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at or about 10:00 a.m. (Toronto,
Ontario time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) (or if such day is not a
Business Day, then on the immediately preceding Business Day), provided that if
CDOR shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement, in each case for one, two, three or six months (or,
with the consent of each Lender, twelve months), as the Company may elect; and
(ii) for any other applicable currency and for any Interest Period, the LIBO
Screen Rate at approximately 11:00 a.m., London time, two Business Days prior to
the commencement of such Interest Period; provided that if the LIBO Screen Rate
shall not be available at such time for such Interest Period (an “Impacted
Interest Period”) with respect to the applicable currency then the LIBO Rate
shall be the Interpolated Rate.

“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate for U.S. Dollars or
the relevant currency) for a period equal in length to such Interest Period as
displayed on such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen
that displays such rate (or, in the event such rate does not appear on a Reuters
page or screen, on any successor or substitute page on such screen that displays
such rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion, provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to zero for the purposes of this Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

“Loan Documents” means this Agreement, any document entered into by an Issuing
Bank and the Company in favor of such Issuing Bank and relating to a Letter of
Credit and any promissory notes delivered pursuant to Section 2.10(e).

“Loans” means the loans made by the Lenders to the Company pursuant to this
Agreement.

“Material Acquisition” means, with respect to any Person, any acquisition by
such Person, in a single transaction or in a series of related transactions, of
all or any substantial portion (constituting a separate business unit) of the
assets of another Person or at least a majority of the Equity Interests with
ordinary voting power of another Person, in each case whether or not involving a
merger or consolidation

 

15



--------------------------------------------------------------------------------

with such other Person and whether for cash, property, services, assumption of
Indebtedness, securities or otherwise where the aggregate consideration therefor
consisting of cash paid, Indebtedness assumed in connection therewith and, to
the extent not duplicative of the foregoing, other consideration constituting an
incurrence of Indebtedness exceeds $300,000,000.

“Material Adverse Effect” means any event or circumstance that would reasonably
be expected to have a material adverse effect (a) on the business, assets,
property or condition (financial or otherwise) of the Company and its
Subsidiaries taken as a whole, or (b) upon the validity or enforceability
against the Company of any of the Loan Documents to which it is a party or a
material impairment of the rights or remedies of the Administrative Agent and
the Lenders thereunder.

“Material Agreement” means any agreement or arrangement to which a Person is a
party or is bound as of the date thereof (other than the Loan Documents),
without duplication, that is deemed to be a material contract under any
securities law applicable to such Person, including the Securities Act of 1933,
as amended.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit and Nonrecourse Indebtedness) of any one or more of the Company and its
Restricted Subsidiaries in an aggregate principal amount exceeding the Threshold
Amount.

“Material Restricted Subsidiary” means any Subsidiary that would be a
“significant subsidiary” of the Company within the meaning of Rule 1-02 under
Regulation S-X promulgated by the SEC (or any successor provision).

“Maturity Date” means the fifth anniversary of the Effective Date (or, if such
date is not a Business Day, the immediately preceding date that is a Business
Day).

“Maximum Rate” has the meaning specified in Section 9.14.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money (or the portion thereof) in respect of which recourse for payment
(except for customary exceptions for fraud, misapplication of funds,
environmental indemnities, violation of “special purpose entity” covenants,
bankruptcy, insolvency, receivership or other similar events and other similar
exceptions to recourse liability until a claim is made with respect thereto, and
then in the event of any such claim, only a portion of such Indebtedness in an
amount equal to the amount of such claim shall no longer constitute “Nonrecourse
Indebtedness” for the period that such portion is subject to such claim) is
contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

“NYFRB” means the Federal Reserve Bank of New York.

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

16



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, and obligations of,
the Company arising under any Loan Document, whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest that
accrues after the commencement of any proceeding as a result of a Bankruptcy
Event by or against the Company.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

“Other Currency” has the meaning specified in Section 9.17.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depository institutions, as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time,
and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

“Participant” has the meaning assigned to such term in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“PATRIOT Act” has the meaning assigned to it in Section 9.15.

“Payee” has the meaning specified in Section 9.17.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Encumbrances” means:

(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;

(b)    carriers’, rail carriers’, landlords’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 60 days or are being contested in compliance with Section 5.04;

(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

17



--------------------------------------------------------------------------------

(d)    deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, indemnity, performance
or other similar bonds and other obligations of a like nature, in each case in
the ordinary course of business;

(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

(f)    reservations, exceptions encroachments, licenses, easements, zoning
restrictions, rights-of-way and similar encumbrances on real property imposed by
law or arising in the ordinary course of business that do not secure any
monetary obligations and do not in the aggregate materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Company or any of its Restricted Subsidiaries;

(g)    Liens in favor of a banking or other financial institution arising as a
matter of law or in the ordinary course of business under customary general
terms and conditions encumbering deposits or other funds maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institution’s general terms and conditions;

(h)    Liens on specific items of inventory or other goods (other than fixed or
capital assets) and proceeds thereof of any Person securing such Person’s
obligations in respect of bankers’ acceptances issued or created for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods in the ordinary course of business; and

(i)    Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes.

“Permitted Investments” means:

(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

(e)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;

 

18



--------------------------------------------------------------------------------

(f)    cash held in foreign currencies and instruments equivalent to those
referred to in clauses (a) through (e) above denominated in any other foreign
currency comparable in credit quality and tenor to those referred to above; and

(g)    (i) other investments similar to the foregoing clauses (a) through (f) or
in funds which invest principally in such investments and (ii) investments in
investment-grade rated marketable securities that are fixed-income instruments
and readily convertible into cash, in each case, made in the ordinary course of
business that comply with the Company’s investment guidelines.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Company or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling” refers to lawful money of the United Kingdom of Great Britain
and Northern Ireland.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. (or any replacement Administrative Agent)
as its prime rate in effect at its office located at 270 Park Avenue, New York,
New York (or the principal office of any such replacement Administrative Agent);
each change in the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

“Proceedings” has the meaning specified in Section 9.03(b).

“Projections” means the annual forecasts (to include forecasted consolidated, as
well as consolidating by business segment in accordance with the Company’s
customary practices, balance sheets, income statements and cash flow statements)
of the Company and its Subsidiaries delivered to the Administrative Agent.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Debt Rating” has the meaning specified in the definition of “Applicable
Rate”.

“Public-Sider” means a Lender whose representatives may trade in securities of
the Company or its controlling person or any of its Subsidiaries while in
possession of the financial statements provided by the Company under the terms
of this Agreement.

“Qualified Receivables Financing” means the securitization of accounts
receivables and related assets of the Company and its Restricted Subsidiaries on
customary market terms (including, without limitation, Standard Securitization
Undertakings and a Receivables Repurchase Obligation) as determined in good
faith by the Company to be in the aggregate commercially fair and reasonable to
the Company and its Restricted Subsidiaries taken as a whole.

“Receivables Repurchase Obligation” means any obligation of a seller of
receivables in a Qualified Receivables Financing to repurchase receivables
arising as a result of a breach of a representation, warranty or covenant or
otherwise, including as a result of a receivable or portion thereof becoming
subject to any asserted defense, dispute, offset or counterclaim of any kind as
a result of any action taken by, any failure to take action by or any other
event relating to the seller.

 

19



--------------------------------------------------------------------------------

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

“Register” has the meaning assigned to such term in Section 9.04(b).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Requested Maturity Date” has the meaning assigned to it in Section 2.22(a).

“Required Currency” has the meaning specified in Section 9.17.

“Required Lenders” means, at any time, Lenders having Revolving Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Revolving Credit Exposures and unused Commitments at such time; provided that
for purposes of declaring the Loans to be due and payable pursuant to Article
VII, and for all purposes after the Loans become due and payable pursuant to
Article VII or the Commitments expire or terminate, then, as to each Lender,
clause (a) of the definition of Swingline Exposure shall only be applicable for
purposes of determining its Revolving Credit Exposure to the extent such Lender
shall have funded its participation in the outstanding Swingline Loans; provided
further that for the purpose of determining the Required Lenders needed for any
waiver, amendment, modification or consent, any Lender that is an Affiliate of
the Company shall be disregarded.

“Responsible Officer” means the president, any vice president, the controller,
the chief financial officer, the principal accounting officer, the treasurer or
any assistant treasurer of the Company. Any document or certificate hereunder
that is signed by a Responsible Officer of the Company shall be conclusively
presumed to have been authorized by all necessary corporate action on the part
of the Company and such Responsible Officer shall be conclusively presumed to
have acted on behalf of the Company.

“Restricted Subsidiaries” means each Subsidiary of the Company that is not an
Unrestricted Subsidiary.

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans, its LC
Exposure and its Swingline Exposure at such time.

“Revolving Loan” means a Loan made pursuant to Section 2.03.

“S&P” means Standard & Poor’s Ratings Group and any successor thereto.

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of comprehensive Sanctions that broadly prohibits
dealings with such country or territory (at the time of this Agreement, Cuba,
Iran, North Korea, Syria and Crimea).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the United Nations Security Council, the European Union, or Her Majesty’s
Treasury of the United Kingdom, (b) any Person located, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

20



--------------------------------------------------------------------------------

“Sanctions” economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

“SEC” means the Securities and Exchange Commission of the United State of
America or any Governmental Authority succeeding to any of its principal
functions.

“Spot Rate” means, for any currency (including any Alternate Currency), as
applicable, on any day, the average of the Administrative Agent’s spot buying
and selling rates for the exchange of such currency and U.S. Dollars as of
approximately 11:00 a.m. (London time) on such day.

“Standard Securitization Undertakings” means representations, warranties,
undertakings, covenants, indemnities and guarantees of performance entered into
by the Company or any Subsidiary which the Company has determined in good faith
to be customary in a Qualified Receivables Financing.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent.

“Subsidiary” means any subsidiary of the Company.

“Swingline Commitment” means as to any Lender (i) the amount set forth opposite
such Lender’s name on Schedule 2.01B hereof or (ii) if such lender has entered
into an Assignment and Acceptance, the amount set forth for such lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 9.04(b)(ii)(C).

“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be the sum of (a) its Applicable Percentage of the total
Swingline Exposure at such time other than with respect to any Swingline Loans
made by such Lender in its capacity as a Swingline Lender and (b) the aggregate
principal amount of all Swingline Loans made by such Lender as a Swingline
Lender outstanding at such time (less the amount of participations funded by the
other Lenders in such Swingline Loans).

 

21



--------------------------------------------------------------------------------

“Swingline Lender” means JPMorgan Chase Bank, N.A. in its capacity as a lender
of Swingline Loans hereunder.

“Swingline Loan” means a Loan made pursuant to Section 2.05.

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euros.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), value added taxes, or any other
goods and services, use or sales taxes, assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Terminating Lender” has the meaning assigned to it in Section 2.22(a).

“Threshold Amount” means $100,000,000.

“Total Alternate Currency Revolving Credit Exposures” means, the sum of the
outstanding principal amount of all Lenders’ Alternate Currency Loans and their
Alternate Currency LC Exposure at such time.

“Total Leverage Ratio” means, with respect to the Company and its Restricted
Subsidiaries on a consolidated basis, as of any date, the ratio of
(x) Consolidated Indebtedness on such date (net of unrestricted cash and cash
equivalents of the Company and its Restricted Subsidiaries in excess of
$50,000,000) to (y) Consolidated EBITDA of the Company and its Restricted
Subsidiaries for the most recently ended four consecutive fiscal quarter period
ending on or prior to such date for which financial statements have been
delivered to the Administrative Agent pursuant to Sections 5.01(a) and (b), as
applicable.

“Total Revolving Credit Exposure” means, the sum of the outstanding principal
amount of all Lenders’ Revolving Loans, their LC Exposure and their Swingline
Exposure at such time; provided, that clause (a) of the definition of Swingline
Exposure shall only be applicable to the extent Lenders shall have funded their
respective participations in the outstanding Swingline Loans.

“Transactions” means the execution, delivery and performance by the Company of
this Agreement and the other Loan Documents, the borrowing of Loans, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiaries” means, collectively, (i) Westlake International
Services Corporation, Westlake Chemical Finance Corporation, Westlake Chemical
(China) Corporation, Westlake International II LLC, Westlake Chemical Partners
GP LLC, Westlake Chemical OpCo GP LLC, Westlake Chemical Partners LP, (ii) any
Subsidiary of the Company that is designated by the Company as an Unrestricted
Subsidiary in accordance with this definition and (iii) any direct or indirect
Subsidiary of an Unrestricted Subsidiary. The Company may at any time designate
any Subsidiary of the Company as an Unrestricted Subsidiary if, at the time of
such designation and after giving effect thereto (x) the Company is in
compliance with the Financial Covenant and (y) no Default or Event of Default
shall have occurred and be continuing. The Company may, at any time, by written
request to the Administrative Agent, designate an Unrestricted Subsidiary as a
Restricted Subsidiary.

 

22



--------------------------------------------------------------------------------

“U.S. Dollars” or “$” refers to lawful money of the United States of America.

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

“Westlake Eighth Supplemental Indenture” means the Eighth Supplemental Indenture
dated August 10, 2016 among the Company and the guarantors party thereto, and
The Bank of New York Mellon, N.A. relating to the 3.600% Senior Notes due 2026
and the 5.000% Senior Notes due 2046.

“Wholly-Owned Consolidated Subsidiary” means, with respect to any Person at any
time, any Consolidated Subsidiary all of the shares of capital stock or other
ownership interests of which (except directors’ qualifying shares) are at the
time directly or indirectly owned by such Person at such time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from

 

23



--------------------------------------------------------------------------------

time to time; provided that, if the Company notifies the Administrative Agent
that the Company requests an amendment to any provision hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Company that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any of its Subsidiaries at “fair value”, as
defined therein. For the purpose of calculating Consolidated EBITDA and
Consolidated Net Income for any period, if during such period the Company or any
Subsidiary shall have made a material acquisition or material disposition, each
of Consolidated EBITDA and Consolidated Net Income shall be calculated giving
pro forma effect thereto as if such material acquisition or disposition occurred
on the first day of such period.

ARTICLE II

The Credits

SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Revolving Loans (which may be denominated in
U.S. Dollars or an Alternate Currency as the Company may elect pursuant to
Section 2.02) to the Company from time to time during the Availability Period in
an aggregate principal amount that will not result (after giving effect to any
application of proceeds of such Borrowing pursuant to Section 2.10) in (a) such
Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment, (b) the
Total Alternate Currency Revolving Credit Exposures exceeding the Alternate
Currency Sublimit or (c) the Total Revolving Credit Exposures exceeding the
total Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Company may borrow, prepay and reborrow
Revolving Loans.

SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required.

(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Company may request in
accordance herewith; it being understood that Alternate Currency Loans may only
be Eurodollar Loans. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan; provided that any exercise of such
option shall not affect the obligation of the Company to repay such Loan in
accordance with the terms of this Agreement.

(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is not less than
the Dollar Amount of $5,000,000. At the time that each ABR Revolving Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $1,000,000; provided that an
ABR Revolving Borrowing may be in an aggregate amount that is equal to the
entire unused balance of the total Commitments or that is required to finance
the reimbursement of an LC Disbursement as contemplated by Section 2.06(e). Each
Swingline Loan shall be in an amount that is an integral multiple

 

24



--------------------------------------------------------------------------------

of $1,000,000 and not less than $1,000,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of 12 Eurodollar Revolving Borrowings outstanding.

(d)    Notwithstanding any other provision of this Agreement, the Company shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Company shall notify the Administrative Agent of such request by
telephone (a) (i) in the case of a Eurodollar Borrowing denominated in U.S.
Dollars, not later than 12:00 p.m., Houston, Texas time, or (ii) in the case of
a Eurodollar Borrowing denominated in an Alternate Currency, not later than
10:30 a.m., London time, in each case three Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than 12:00
p.m., Houston, Texas time, one Business Day before the date of the proposed
Borrowing; provided that any such notice of an ABR Revolving Borrowing to
finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 11:30 a.m., Houston, Texas time, on
the date of the proposed Borrowing. Each such telephonic Borrowing Request shall
be irrevocable and shall be confirmed promptly by hand delivery or telecopy to
the Administrative Agent of a written Borrowing Request in a form approved by
the Administrative Agent and signed by the Company. Each such telephonic and
written Borrowing Request shall specify the following information in compliance
with Section 2.02:

(i)    the aggregate principal amount of the requested Borrowing;

(ii)    the date of such Borrowing, which shall be a Business Day;

(iii)    the currency and aggregate principal amount (in such currency) of such
Borrowing;

(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(v)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(vi)    the location and number of the Company’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be a Eurodollar Borrowing with an Interest
Period of one (1) month. If no Interest Period is specified with respect to any
requested Eurodollar Revolving Borrowing, then the Company shall be deemed to
have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

SECTION 2.04.    [Reserved]

SECTION 2.05.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, from time to time during the Availability Period, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Company in an
aggregate principal amount at any time outstanding that will not result in
(i) the aggregate principal amount of outstanding Swingline Loans made by the
Swingline Lender exceeding the Swingline Lender’s Swingline Commitment, (ii) the
Swingline Lender’s Revolving

 

25



--------------------------------------------------------------------------------

Credit Exposure exceeding its Commitment or (iii) any Lender’s Revolving Credit
Exposure exceeding its Commitment; provided that a Swingline Lender shall not be
required to make a Swingline Loan to refinance an outstanding Swingline Loan.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Company may borrow, prepay and reborrow Swingline Loans. Swingline
Loans may be borrowed in U.S. Dollars only.

(b)    To request a Swingline Loan, the Company shall notify the Administrative
Agent of such request by telephone (confirmed by telecopy), not later than 1:00
p.m., Houston, Texas time, on the day of a proposed Swingline Loan. Each such
notice shall be irrevocable and shall specify the requested date (which shall be
a Business Day) and amount of the requested Swingline Loan. The Administrative
Agent will promptly advise the Swingline Lender of any such notice received from
the Company. The Swingline Lender shall make the requested Swingline Loan
available to the Company by means of a credit to an account of the Company with
the Administrative Agent designated for such purpose (or, in the case of a
Swingline Loan made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e), by remittance to the applicable Issuing Bank) by
3:00 p.m., Houston, Texas time, on the requested date of such Swingline Loan.

(c)    The Swingline Lender may by written notice given to the Administrative
Agent require the Lenders to acquire participations in all or a portion of its
Swingline Loans outstanding. Such notice shall specify the aggregate amount of
Swingline Loans in which Lenders will participate. Promptly upon receipt of such
notice, the Administrative Agent will give notice thereof to each Lender,
specifying in such notice such Lender’s Applicable Percentage of such Swingline
Loans. Each Lender hereby absolutely and unconditionally agrees, promptly upon
receipt of such notice from the Administrative Agent (and in any event, if such
notice is received by 1:30 p.m., Houston, Texas time, on a Business Day no later
than 5:00 p.m. Houston, Texas time on such Business Day and if received after
1:30 p.m., Houston, Texas time, on a Business Day shall mean no later than 9:00
a.m. Houston, Texas time on the immediately succeeding Business Day), to pay to
the Administrative Agent, for the account of such Swingline Lender, such
Lender’s Applicable Percentage of such Swingline Loans. Each Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever. Each Lender shall comply with its obligation under this
paragraph by wire transfer of immediately available funds, in the same manner as
provided in Section 2.07 with respect to Loans made by such Lender (and
Section 2.07 shall apply, mutatis mutandis, to the payment obligations of the
Lenders), and the Administrative Agent shall promptly pay to the Swingline
Lender the amounts so received by it from the Lenders. The Administrative Agent
shall notify the Company of any participations in any Swingline Loan acquired
pursuant to this paragraph, and thereafter payments in respect of such Swingline
Loan shall be made to the Administrative Agent and not to the Swingline Lender.
Any amounts received by the Swingline Lender from the Company (or other party on
behalf of the Company) in respect of a Swingline Loan after receipt by the
Swingline Lender of the proceeds of a sale of participations therein shall be
promptly remitted to the Administrative Agent; any such amounts received by the
Administrative Agent shall be promptly remitted by the Administrative Agent to
the Lenders that shall have made their payments pursuant to this paragraph and
to the Swingline Lender, as their interests may appear; provided that any such
payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company for any reason. The purchase of
participations in a Swingline Loan pursuant to this paragraph shall not relieve
the Company of any default in the payment thereof.

(d)    The Company may replace the Swingline Lender at any time by providing a
written notice thereof to such Swingline Lender, with a copy to the
Administrative Agent; provided that the

 

26



--------------------------------------------------------------------------------

successor Swingline Lender shall have agreed to serve in such capacity and is an
Eligible Institution. The Administrative Agent shall notify the Lenders of any
such replacement of the Swingline Lender. At the time any such replacement shall
become effective, the Company shall pay all unpaid interest accrued for the
account of the replaced Swingline Lender pursuant to Section 2.13(a). From and
after the effective date of any such replacement, (x) the successor Swingline
Lender shall have all the rights and obligations of the replaced Swingline
Lender under this Agreement with respect to Swingline Loans made thereafter and
(y) references herein to the term “Swingline Lender” shall be deemed to refer to
such successor or to any previous Swingline Lender, or to such successor and all
previous Swingline Lender, as the context shall require. After the replacement
of the Swingline Lender hereunder, the replaced Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of a
Swingline Lender under this Agreement with respect to Swingline Loans made by it
prior to its replacement, but shall not be required to make additional Swingline
Loans.

SECTION 2.06.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Company may request the issuance of Letters of
Credit (which may be denominated in U.S. Dollars or an Alternate Currency as the
Company elects pursuant to Section 2.06(b)) as the applicant thereof for the
support of its or its subsidiaries’ obligations, in a form reasonably acceptable
to the Administrative Agent and the applicable Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Company to, or entered into by the Company with, the applicable
Issuing Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Company shall hand deliver or
telecopy (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to the applicable Issuing
Bank and the Administrative Agent (reasonably in advance of the requested date
of issuance, amendment, renewal or extension, but in any event no less than
three (3) Business Days or such shorter period as the applicable Issuing Bank
and the Administrative Agent shall agree to) a notice requesting the issuance of
a Letter of Credit, or identifying the Letter of Credit to be amended, renewed
or extended, and specifying the date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount and currency of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the applicable
Issuing Bank, the Company also shall submit a letter of credit application on
such Issuing Bank’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit,
the Company shall be deemed to represent and warrant that), after giving effect
to such issuance, amendment, renewal or extension (i) (x) the aggregate undrawn
amount of all outstanding Letters of Credit issued by the applicable Issuing
Bank at such time plus (y) the aggregate amount of all LC Disbursements made by
such Issuing Bank that have not yet been reimbursed by or on behalf of the
Company at such time shall not exceed its Letter of Credit Commitment, (ii) no
Lender’s Revolving Credit Exposure shall exceed its Commitment and (iii) the
Total Alternate Currency Revolving Credit Exposure shall not exceed the
Alternate Currency Sublimit. The Company may, at any time and from time to time,
reduce the Letter of Credit Commitment of any Issuing Bank with the consent of
such Issuing Bank; provided that the Company shall not reduce the Letter of
Credit Commitment of any Issuing Bank if, after giving effect of such reduction,
the conditions set forth in clauses (i) through (iii) above shall not be
satisfied. Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to the beneficiary thereof, the Issuing Bank shall also
deliver to the Company a true and complete copy of such Letter of Credit or
amendment.

 

27



--------------------------------------------------------------------------------

(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension,
which renewals or extensions, subject to clause (ii) hereof, may be automatic
pursuant to the terms of such Letter of Credit so long as such Issuing Bank
shall have the right to prevent such renewals or extensions at least once in
each twelve months period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day in each such twelve-month period to be agreed upon at the time such Letter
of Credit is issued; provided that such Issuing Bank shall provide notice to the
Company at least thirty (30) days prior to such non-extension notice date if
such Issuing Bank determines not to extend an auto-extension Letter of Credit)
and (ii) the date that is five Business Days prior to the Maturity Date;
provided that any Letter of Credit issued in connection with the IRBs may have
an expiration date of not later than five Business Days prior to the Maturity
Date. Notwithstanding the foregoing, each Issuing Bank agrees that a Letter of
Credit issued in connection with the IRBs may, at the Company’s request, permit
the automatic reinstatement of all or a portion of the stated amount thereof
after any drawing thereunder, and the Company shall not be required to make a
specific request to permit such reinstatement.

(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, each Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Banks, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Banks and not reimbursed by the Company on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Company for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e)    Reimbursement. If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Company shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than (i) 1:30 p.m., Houston, Texas time in the case of LC
Disbursements denominated in U.S. Dollars or (ii) 1:30 p.m., London time in the
case of LC Disbursements denominated in an Alternate Currency, in each case on
the date that such LC Disbursement is made, if the Company or the Company shall
have received notice of such LC Disbursement prior to (i) 11:00 a.m., Houston,
Texas time in the case of LC Disbursements denominated in U.S. Dollars or (ii)
11:00 a.m., London time in the case of LC Disbursements denominated in an
Alternate Currency, in each case, on such date, or, if such notice has not been
received by the Company or the Company prior to such time on such date, then not
later than 1:30 p.m., Houston, Texas time (1:30 p.m., London time in the case of
LC Disbursements in an Alternate Currency), on the Business Day immediately
following the day that the Company or the Company receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
if such LC Disbursement is not less than $1,000,000 and denominated in U.S.
Dollars, the Company may, subject to the conditions to borrowing set forth
herein, request in accordance with Sections 2.03 or 2.05 that such payment be
financed with an ABR Revolving Borrowing or Swingline Loan in an equivalent
amount and, to the extent so financed, the Company’s obligation to make such
payment shall be discharged and replaced by

 

28



--------------------------------------------------------------------------------

the resulting ABR Revolving Borrowing or Swingline Loan. If the Company fails to
make such payment when due, the Administrative Agent shall notify each Lender of
the applicable LC Disbursement, the payment then due from the Company in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Company, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the applicable
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Company pursuant to
this paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the applicable Issuing Bank, then to
such Lenders and the applicable Issuing Bank as their interests may appear. Any
payment made by a Lender pursuant to this paragraph to reimburse the applicable
Issuing Bank for any LC Disbursement (other than the funding of ABR Revolving
Loans or a Swingline Loan as contemplated above) shall not constitute a Loan and
shall not relieve the Company of its obligation to reimburse such LC
Disbursement.

(f)    Obligations Absolute. The Company’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Company’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
applicable Issuing Bank; provided that the foregoing shall not be construed to
excuse such Issuing Bank from liability to the Company to the extent of any
direct damages (as opposed to special, indirect, consequential or punitive
damages, claims in respect of which are hereby waived by the Company to the
extent permitted by applicable law) suffered by the Company that are caused by
such Issuing Bank’s failure to exercise care when determining whether drafts and
other documents presented under a Letter of Credit comply with the terms
thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the applicable Issuing Bank (as
finally determined by a court of competent jurisdiction), such Issuing Bank
shall be deemed to have exercised care in each such determination. In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

(g)    Disbursement Procedures. The applicable Issuing Bank shall, promptly
following its receipt thereof, examine all documents purporting to represent a
demand for payment under a Letter of

 

29



--------------------------------------------------------------------------------

Credit. The applicable Issuing Bank shall promptly notify the Administrative
Agent and the Company by telephone (confirmed by telecopy) of such demand for
payment and whether such Issuing Bank has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Company of its obligation to reimburse such Issuing Bank
and the Lenders with respect to any such LC Disbursement.

(h)    Interim Interest. If the applicable Issuing Bank shall make any LC
Disbursement, then, unless the Company shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the reimbursement is due and payable at the
rate per annum then applicable to ABR Revolving Loans (or, in the case of LC
Disbursements in an Alternate Currency, at the rate per annum then applicable to
Eurodollar Loans in such Alternate Currency for an Interest Period of one month)
and such interest shall be due and payable on the date when such reimbursement
is payable; provided that, if the Company fails to reimburse such LC
Disbursement when due pursuant to paragraph (e) of this Section, then
Section 2.13 shall apply. Interest accrued pursuant to this paragraph shall be
for the account of the applicable Issuing Bank, except that interest accrued on
and after the date of payment by any Lender pursuant to paragraph (e) of this
Section to reimburse such Issuing Bank shall be for the account of such Lender
to the extent of such payment.

(i)    Replacement of Issuing Bank. Any Issuing Bank may be replaced at any time
by written notice from the Company to the Administrative Agent and the replaced
Issuing Bank. The successor Issuing Bank may be an existing Issuing Bank that
agrees to assume the replaced Issuing Bank’s commitment to issue Letters of
Credit. The Administrative Agent shall notify the Lenders of any such
replacement of an Issuing Bank. At the time any such replacement shall become
effective, the Company shall pay all unpaid fees accrued for the account of the
replaced Issuing Bank pursuant to Section 2.12(b). From and after the effective
date of any such replacement, (x) the successor Issuing Bank shall have all the
rights and obligations of the replaced Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter and (y) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.

(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Company receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Company shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to 100% of the LC Exposure as of such date;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Company described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent for the
satisfaction of the LC Exposure. The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Company’s risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of

 

30



--------------------------------------------------------------------------------

the reimbursement obligations of the Company for the LC Exposure at such time.
If the Company is required to provide an amount of cash collateral hereunder as
a result of the occurrence of an Event of Default, such amount (to the extent
not applied as aforesaid) shall be returned to the Company within one
(1) Business Day after all Events of Default have been cured or waived.

(k)    Existing Letters of Credit. On the Effective Date, each Issuing Bank that
has issued a letter of credit listed on Schedule 2.06 hereto (the “Existing
Letters of Credit”) shall be deemed, without further action by any party hereto,
to have sold to each Lender, and each Lender shall be deemed, without further
action by any party hereto, to have purchased from such Issuing Bank, a
participation in such Existing Letter of Credit and the related LC Exposure to
the extent of its Applicable Percentage. On and after the Effective Date, each
Existing Letter of Credit shall constitute a Letter of Credit for all purposes
hereof. An Existing Letter of Credit may contain a statement to the effect that
such Existing Letter of Credit is issued for the account of a Restricted
Subsidiary of the Company; provided, however, that notwithstanding such
statement, the Company shall be the actual account party for all purposes of
this Agreement for such Existing Letter of Credit and such statement shall not
affect the Company’s reimbursement obligations hereunder with respect to such
Existing Letter of Credit.

SECTION 2.07.    Funding of Borrowings. (a) Each Lender shall make each Loan to
be made by it hereunder on the proposed date thereof solely by wire transfer of
immediately available funds of the applicable currency by 12:00 noon, Houston,
Texas time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders; provided that Swingline Loans
shall be made as provided in Section 2.05. Except in respect of the provisions
of this Agreement covering the reimbursement of Letters of Credit, the
Administrative Agent will make such Loans available to the Company by promptly,
but in no event later than 2:00 p.m. Houston, Texas time, crediting the funds so
received in the aforesaid account of the Administrative Agent to an account of
the Company maintained with the Administrative Agent in New York City and
designated by the Company in the applicable Borrowing Request; provided that
ABR Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.

(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Company a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Company severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Company to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, (x) the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation for amounts denominated in U.S. Dollars or
(y) the greater of the applicable LIBO Rate (if such amount is denominated in an
Alternate Currency) and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for amounts
denominated in such Alternate Currency, or (ii) in the case of the Company, the
interest rate applicable to ABR Loans (for U.S. Dollar amounts) or the interest
rate applicable to Eurodollar Loans for the applicable Alternate Currency for an
Interest Period of one month (for Alternate Currency amounts). If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.

 

31



--------------------------------------------------------------------------------

SECTION 2.08.    Interest Elections. (a) Each Revolving Borrowing initially
shall be of the Type specified in the applicable Borrowing Request and, in the
case of a Eurodollar Revolving Borrowing, shall have an initial Interest Period
as specified in such Borrowing Request. Thereafter, the Company may elect to
convert such Borrowing to a different Type or to continue such Borrowing and, in
the case of a Eurodollar Revolving Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Company may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing. This Section shall not apply to
Swingline Borrowings or Eurodollar Borrowings in an Alternate Currency, which
may not be converted or continued.

(b)    To make an election pursuant to this Section, the Company shall notify
the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Company were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Company.

(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Company shall be deemed to have
selected an Interest Period of one month’s duration.

(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e)    If the Company fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
a Eurodollar Borrowing with an Interest Period of one (1) month’s duration.
Notwithstanding any contrary provision hereof, if an Event of Default has
occurred and is continuing and the Administrative Agent, at the request of the
Required Lenders, so notifies the Company or the Company, then, so long as an
Event of Default is continuing (i) no outstanding Revolving Borrowing may be
converted to or continued as a Eurodollar Borrowing and (ii) unless repaid, each
Eurodollar Revolving Borrowing shall be converted to an ABR Borrowing at the end
of the Interest Period applicable thereto.

 

32



--------------------------------------------------------------------------------

SECTION 2.09.    Termination and Reduction of Commitments; Mandatory Repayments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.

(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $25,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, (i) the Total Revolving Credit Exposures would exceed the total
Commitments or (ii) the Total Alternate Currency Revolving Credit Exposures
would exceed the Alternate Currency Sublimit.

(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Company pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Company may state that such notice is
conditioned upon the effectiveness of other credit facilities or the closing of
a specified transaction, in which case such notice may be revoked by the Company
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. Any termination or reduction of the
Commitments shall be permanent. Each reduction of the Commitments shall be made
ratably among the Lenders in accordance with their respective Commitments.

(d)    Determining U.S. Dollar Amounts; Related Mandatory Prepayments.

(i)    The Administrative Agent shall determine the Dollar Amount of each
Alternate Currency Loan as of the first day of each Interest Period applicable
thereto and, in the case of any such Interest Period of more than three months,
at three-month intervals after the first day thereof, and shall promptly notify
the Company and the Lenders of each Dollar Amount so determined by it. Each such
determination shall be based on the Spot Rate (1) on the date of the related
Notice of Borrowing for purposes of the initial such determination for any
Alternate Currency Loan and (2) on the fourth Business Day prior to the date as
of which such Dollar Amount is to be determined, for purposes of any subsequent
determination.

(ii)    The Administrative Agent shall determine the Dollar Amount of the LC
Exposure related to each Letter of Credit as of the date of issuance thereof and
at three-month intervals after the date of issuance thereof. Each such
determination shall be based on the Spot Rate (1) on the date of the related
Notice of Issuance, in the case of the initial determination in respect of any
Letter of Credit and (2) on the fourth Business Day prior to the date as of
which such Dollar Amount is to be determined, in the case of any subsequent
determination with respect to an outstanding Letter of Credit.

(iii)    Each determination of a Dollar Amount pursuant to clauses (i) or (ii)
above shall be conclusive in the absence of manifest error. If after giving
effect to any such determination of a Dollar Amount, (1) the Total Revolving
Credit Exposure exceeds the aggregate amount of the Commitments or (2) the Total
Alternate Currency Revolving Credit Exposure exceeds the Alternate Currency
Sublimit, the Company shall in each case, within five Business Days, prepay
outstanding Loans (as selected by the Company and notified to the Lenders
through the Administrative Agent not less than three Business Days prior to the
date of prepayment) or take other action to the extent necessary to eliminate
any such excess.

SECTION 2.10.    Repayment of Loans; Evidence of Debt. (a) The Company hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then

 

33



--------------------------------------------------------------------------------

unpaid principal amount of each Revolving Loan made to it on the Maturity Date
and (ii) to the Administrative Agent for the account of the Swingline Lender the
then unpaid principal amount of each Swingline Loan made to it on the earlier of
the Maturity Date and the tenth (10th) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Company shall repay all Swingline Loans then outstanding and the proceeds of any
such Borrowing shall be applied by the Administrative Agent to repay any
Swingline Loans outstanding.

(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Company to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Company to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Company to repay the Loans in
accordance with the terms of this Agreement.

(e)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Company shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form approved by the Administrative Agent. Thereafter, the Loans evidenced
by such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form, unless such assignee elects not to receive a note (in which
case such assignor shall return to the Company any note issued to it, or in the
case of any loss, theft or destruction of any such note, a lost note affidavit
in customary form). Upon either (a) payment in full of the Loans evidenced by
any such promissory note or (b) the assignment of such Loans and Revolving
Commitments in accordance with Section 9.01 hereof, each such promissory note
shall be promptly returned to the Company by the payee named therein or in the
case of any loss, theft or destruction of any such promissory note, a lost note
affidavit in customary form.

SECTION 2.11.    Prepayment of Loans. (a) The Company shall have the right at
any time and from time to time to prepay any Borrowing in whole or in part,
without premium or penalty, subject to prior notice in accordance with
paragraph (b) of this Section and subject to Section 2.16.

(b)    The Company shall notify the Administrative Agent (and, in the case of
prepayment of Swingline Loans, the Swingline Lender) by telephone (confirmed by
telecopy) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Revolving Borrowing denominated in U.S. Dollars, not later than 12:00
p.m., Houston, Texas time, three Business Days before the date of prepayment,
(ii) in the case of prepayment of a Eurodollar Revolving Borrowing denominated
in an Alternate Currency, not later than 10:30 a.m., London time, three Business
Days before the date of prepayment, (iii) in the case of prepayment of an
ABR Revolving Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (iv) in the case of prepayment of
a Swingline Loan, not later than 1:30 p.m., Houston, Texas, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a

 

34



--------------------------------------------------------------------------------

conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09 (subject to any break
funding payments required by Section 2.16). Promptly following receipt of any
such notice relating to a Revolving Borrowing, the Administrative Agent shall
advise the Lenders of the contents thereof. Each partial prepayment of any
Revolving Borrowing shall be in an amount that would be permitted in the case of
an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by accrued interest to the extent required by Section 2.13.

SECTION 2.12.    Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender an unused commitment fee, which shall accrue at
the Applicable Rate on the daily amount of the unused Commitment (excluding, for
these purposes, clause (b) of the definition of “Swingline Exposure”) of such
Lender during the period from and including the Effective Date to but excluding
the date on which such Commitment terminates. Accrued unused commitment fees
shall be payable in arrears on the fifteenth (15th) day of each March, June,
September and December of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after the date hereof. All
unused commitment fees shall be computed on the basis of a year of 360 days and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(b)    The Company agrees to pay (i) to the Administrative Agent for the account
of each Lender (other than a Defaulting Lender) a participation fee with respect
to its participations in Letters of Credit, which shall accrue at the same
Applicable Rate used to determine the interest rate applicable to Eurodollar
Revolving Loans on the average daily amount of such Lender’s LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date on which such Lender’s Commitment terminates and the date on
which such Lender ceases to have any LC Exposure, and (ii) to each Issuing Bank
with respect to Letters of Credit issued by it a fronting fee, which shall
accrue at a rate per annum of 0.125% on the average daily amount of the LC
Exposure (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the fifteenth (15th) day of
March, June, September and December of each year shall be payable on the third
Business Day following such day, commencing on the first such date to occur
after the Effective Date; provided that all such fees shall be payable on the
date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within 10 days after demand. All participation fees and fronting fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

(c)    The Company agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Company and the Administrative Agent.

(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of undrawn
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.

 

35



--------------------------------------------------------------------------------

(e)    Notwithstanding the foregoing, and subject to Section 2.20, the Company
shall not be obligated to pay any amounts to any Defaulting Lender pursuant to
this Section 2.12.

SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing
(including each Swingline Loan) shall bear interest at the Alternate Base Rate
plus the Applicable Rate.

(b)    The Loans comprising each Eurodollar Borrowing (including all Alternate
Currency Loans) shall bear interest at the Adjusted LIBO Rate for the Interest
Period in effect for such Borrowing plus the Applicable Rate.

(c)    Notwithstanding the foregoing, if upon the occurrence and during the
continuance of any Event of Default under paragraph (a), (b), (h) or (i) of
Article VII any principal of or interest on any Loan or any fee or other amount
payable by the Company hereunder is not paid when due, whether at stated
maturity, upon acceleration or otherwise, such overdue amount shall bear
interest, after as well as before judgment, at a rate per annum equal to (i) in
the case of overdue principal of any Loan, 2% per annum plus the rate otherwise
applicable to such Loan as provided in the preceding paragraphs of this
Section 2.13 or (ii) in the case of any other amount, 2% per annum plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section 2.13.

(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Commitments; provided that (i) interest accrued pursuant to
paragraph (c) of this Section 2.13 shall be payable on demand, (ii) in the event
of any repayment or prepayment of any Loan (other than a prepayment of an
ABR Revolving Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Revolving Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate or CDOR, or if the
Loans are denominated in Pounds Sterling, shall be computed on the basis of a
year of 365 days (or 366 days in a leap year), and in each case shall be payable
for the actual number of days elapsed (including the first day but excluding the
last day). The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate
shall be determined by the Administrative Agent in accordance with the terms
hereof, and such determination shall be conclusive absent manifest error.

SECTION 2.14.    Alternate Rate of Interest.

(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:

(i)    the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable
(including, without limitation, because the LIBO Screen Rate is not available or
published on a current basis), for the applicable currency and such Interest
Period; or

(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Company

 

36



--------------------------------------------------------------------------------

and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (B) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that if the circumstances giving rise to such notice
affect only one Type of Borrowings, then the other Type of Borrowings shall be
permitted.

(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the LIBO Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which the LIBO Screen Rate shall no
longer be used for determining interest rates for loans, then the Administrative
Agent and the Company shall endeavor to establish an alternate rate of interest
to the LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable (but for the avoidance of doubt, such related
changes shall not include a reduction of the Applicable Rate). Notwithstanding
anything to the contrary in Section 9.02, such amendment shall become effective
without any further action or consent of any other party to this Agreement so
long as the Administrative Agent shall not have received, within five Business
Days of the date notice of such alternate rate of interest is provided to the
Lenders, a written notice from the Required Lenders stating that such Required
Lenders object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this
Section 2.14(b), only to the extent the LIBO Screen Rate for the applicable
currency and such Interest Period is not available or published at such time on
a current basis), (x) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing; provided that, if such alternate rate of interest shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or an Issuing Bank;

(ii)    impose on any Lender or an Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or

(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting or maintaining any Loan (or of
maintaining its obligation to make any such Loan) or to increase the cost to
such Lender or such Issuing Bank of participating in, issuing or maintaining any

 

37



--------------------------------------------------------------------------------

Letter of Credit or to reduce the amount of any sum received or receivable by
such Lender or such Issuing Bank (whether of principal, interest or otherwise)
then, upon request of such Lender or Issuing Bank, the Company will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has the effect of reducing the rate
of return on such Lender’s or such Issuing Bank’s capital or on the capital of
such Lender’s or such Issuing Bank’s holding company, if any, as a consequence
of this Agreement or the Loans made by, or participations in Letters of Credit
held by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or such Issuing Bank or such Lender’s or such
Issuing Bank’s holding company could have achieved but for such Change in Law
(taking into consideration such Lender’s or such Issuing Bank’s policies and the
policies of such Lender’s or such Issuing Bank’s holding company with respect to
capital adequacy and liquidity), then, from time to time upon request of such
Lender or Issuing Bank, the Company will pay to such Lender or such Issuing
Bank, as the case may be, such additional amount or amounts as will compensate
such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company for any such reduction actually suffered.

(c)    A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company in reasonable detail, as the case may be, as specified in paragraph (a)
or (b) of this Section shall be delivered to the Company or the Company and
shall be conclusive absent manifest error; provided that such Lender or such
Issuing Bank shall not seek compensation under paragraphs (a) or (b) of this
Section unless such Lender or such Issuing Bank is making such claims from
similarly situated borrowers under similar credit facilities. The Company shall
pay such Lender or such Issuing Bank, as the case may be, the amount shown as
due on any such certificate within thirty (30) days after receipt thereof.

(d)    Failure or delay on the part of any Lender or an Issuing Bank to demand
compensation pursuant to this Section 2.15 shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section 2.15 for any increased costs incurred or reductions
suffered more than 90 days prior to the date that such Lender or such Issuing
Bank, as the case may be, notifies the Company or the Company of the Change in
Law giving rise to such increased costs or reductions and of such Lender’s or
such Issuing Bank’s intention to claim compensation therefor; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof.

SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith), (d) [reserved] or
(e) the assignment of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Company
pursuant to Section 2.19, then, in any such event, the Company shall compensate
each Lender for the loss, cost and expense attributable to such event. In the
case of a Eurodollar Loan, such loss, cost or expense to any Lender shall be
deemed to include an amount determined by such Lender to be the excess, if any,
of (i) the amount of interest which would have accrued on the principal amount
of such Loan had such event not occurred, at the Adjusted LIBO Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of

 

38



--------------------------------------------------------------------------------

the then current Interest Period therefor (or, in the case of a failure to
borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Company and shall be conclusive absent manifest error. The Company shall
pay such Lender the amount shown as due on any such certificate within 15 days
after receipt thereof.

SECTION 2.17.    Payments Free of Taxes. (a) Any and all payments by or on
account of any obligation of the Company under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the Company shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b)    Payment of Other Taxes by the Company. The Company shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for, Other Taxes.

(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by the Company to a Governmental Authority pursuant to this Section 2.17, the
Company shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(d)    Indemnification by the Company. The Company shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Company or the Company by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be

 

39



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Company and the Administrative Agent, at the time
or times reasonably requested by the Company or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Company or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by the Company or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.17(f)(ii)(A), (B) and (D) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii)    Without limiting the generality of the foregoing, in the event that the
Company is a U.S. Person,

(A)    any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), an executed IRS
Form W-9 certifying that such Lender is exempt from U.S. Federal backup
withholding tax;

(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:

(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, an executed IRS Form W-8BEN-E or IRS Form
W-8BEN establishing an exemption from, or reduction of, U.S. Federal withholding
Tax pursuant to the “interest” article of such tax treaty and (y) with respect
to any other applicable payments under any Loan Document, IRS Form W-8BEN-E or
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, an executed IRS Form W-8ECI;

 

40



--------------------------------------------------------------------------------

(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) an executed IRS Form W-8BEN-E or IRS Form W-8BEN; or

(4)    to the extent a Foreign Lender is not the beneficial owner, an executed
IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
C-2 or Exhibit C-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit C-4 on
behalf of each such direct and indirect partner;

(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Company and the Administrative Agent (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Company and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Company
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g)    [Reserved]

 

41



--------------------------------------------------------------------------------

(h)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (h) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.

SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Company shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to 1:00
p.m., Houston, Texas time, on the date when due, in immediately available funds,
without set off or counterclaim (but without prejudice to the Company’s rights
with respect to any Defaulting Lender). Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to an Issuing Bank or Swingline Lender as expressly provided herein and
except that payments pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day. If any payment on a
Eurodollar Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day. In the case of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate for the period of such extension.

(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder,

 

42



--------------------------------------------------------------------------------

ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, towards payment of
principal and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c)    If any Lender shall, by exercising any right of set off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Company pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Company or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). The Company consent to the foregoing and agree, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Company rights of set-off and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

(d)    Unless the Administrative Agent shall have received notice from the
Company prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or an Issuing Bank hereunder that the
Company will not make such payment, the Administrative Agent may assume that the
Company has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the applicable
Issuing Bank, as the case may be, the amount due. In such event, if the Company
has not in fact made such payment, then each of the Lenders or the applicable
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.06(d) or 2.06(e), 2.07(b), 2.18(d) or 9.03(b), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid, and/or
(ii) hold such amounts in a segregated account over which the Administrative
Agent shall have exclusive control as cash collateral for, and application to,
any future funding obligations of such Lender under any such Section, in the
case of each of clause (i) and (ii) above, in any order as determined by the
Administrative Agent in its discretion.

SECTION 2.19.    Mitigation Obligations; Replacement of Lenders. (a) If any
Lender requests compensation under Section 2.15, or if the Company is required
to pay any Indemnified Taxes or

 

43



--------------------------------------------------------------------------------

additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 2.17, then such Lender shall use reasonable
efforts to designate a different lending office for funding or booking its Loans
hereunder or its participation in any Letter of Credit affected by such event,
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Company hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment; provided, that such Lender is generally seeking
compensation from similarly situated borrowers under similar credit facilities
(to the extent such Lender has the right under such similar credit facilities to
do so).

(b)    If (i) any Lender requests compensation under Section 2.15, or (ii) the
Company is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender or a Terminating
Lender (any such Lender referred to in clause (i), (ii) or (iii) above being
hereinafter referred to as an “Affected Lender”), then the Company may, in
addition to any other rights the Company may have hereunder or under applicable
Law, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate at par plus
accrued interests and fees, without recourse (in accordance with and subject to
the restrictions contained in Section 9.04), all its interests, rights (other
than its existing rights to payments pursuant to Sections 2.15 or 2.17) and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that the Company shall have received the prior written
consent of the Administrative Agent (and if a Commitment is being assigned, the
Issuing Banks), which consent shall not unreasonably be withheld, such Lender
shall have received payment of an amount equal to the outstanding principal of
its Loans and participations in LC Disbursements and Swingline Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Company (in the case of all other amounts) and
(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.15 or payments required to be made pursuant to Section 2.17,
such assignment will result in a reduction in such compensation or payments. A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

SECTION 2.20.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender, to the extent permitted by applicable Law:

(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided that this clause
(b) shall not apply to the vote of a Defaulting Lender in the case of an
amendment, waiver or other modification requiring the consent of such Lender or
each Lender affected thereby;

 

44



--------------------------------------------------------------------------------

(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:

(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only (x) to the extent that such reallocation does not, as to
any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving Credit
Exposure to exceed its Commitment and (y) if the conditions set forth in
Section 4.02 are satisfied at such time;

(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Company shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Banks only the
Company obligations corresponding to such Defaulting Lender’s LC Exposure (after
giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.06(j) for so long as such
LC Exposure is outstanding;

(iii)    if the Company cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Company shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Sections
2.12(a) and 2.12(b) shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Percentages; and

(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Banks or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Banks shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Company in accordance
with Section 2.20(c), and Swingline Exposure related to any newly made Swingline
Loan or LC Exposure related to any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.

SECTION 2.21.    Increased Commitments, Additional Lenders. (a) From time to
time after the Effective Date, the Company may, upon at least three (3) days’
notice to the Administrative Agent (which shall promptly provide a copy of such
notice to the Lenders), increase the aggregate amount of the Commitments by an
amount not less than $25,000,000 (the amount of any such increase, the
“Increased Commitments”).

 

45



--------------------------------------------------------------------------------

(b)    To effect such an increase, the Company may designate one or more of the
existing Lenders or other financial institutions reasonably acceptable to the
Administrative Agent, each Issuing Bank and the Swingline Lender which at the
time agree to (i) in the case of any such Person that is an existing Lender,
increase its Commitment and (ii) in the case of any other such Person (an
“Additional Lender”), become a party to this Agreement with a Commitment of not
less than $10,000,000. For the avoidance of doubt, existing Lenders are under no
obligation to commit to any Increased Commitments.

(c)    Any increase in the Commitments pursuant to this Section 2.21 shall be
subject to satisfaction of the following conditions:

(i)    at the time of and immediately after giving effect to such increase, all
representations and warranties of the Company contained in Article III shall be
true and correct in all material respects (except to the extent qualified by
materiality, Material Adverse Effect or a similar qualifier, in which case it
shall be true and correct in all respects, and except to the extent that any
such representation and warranty expressly relates to an earlier date, in which
case such representation and warranty shall be true and correct in all material
respects as of such earlier date);

(ii)    at the time of such increase, no Default or Event of Default shall have
occurred and be continuing or would result from such increase;

(iii)    the Company shall be in pro forma compliance with the financial
covenant in Section 6.09; and

(iv)    after giving effect to such increase, the aggregate amount of all
increases in Commitments made pursuant to this Section 2.21 shall not exceed
$500,000,000.

(d)    An increase in the aggregate amount of the Commitments pursuant to this
Section 2.21 shall become effective upon the receipt by the Administrative Agent
of (i) an agreement in form and substance reasonably satisfactory to the
Administrative Agent signed by the Company, by each Additional Lender and by
each other Lender whose Commitment is to be increased, setting forth the new
Commitments of such Lenders and setting forth the agreement of each Additional
Lender to become a party to this Agreement and to be bound by all the terms and
provisions hereof, (ii) such evidence of appropriate legal authorization on the
part of the Company with respect to the Increased Commitments and such opinions
of outside counsel for the Company addressed to the Additional Lenders (covering
customary legal matters for an unsecured bank loan financing) and (iii) such
evidence of the satisfaction of the conditions set forth in subsection (c) above
as the Administrative Agent may reasonably request.

(e)    Upon any increase in the aggregate amount of the Commitments pursuant to
this Section 2.21, (i) the respective LC Exposure of the Lenders shall be
redetermined as of the effective date of such increase in proportion to their
respective Commitments after giving effect to such increase and (ii) the
outstanding Loans shall be reallocated as of the effective date of such increase
such that as of the date of such increase, all outstanding Loans are funded by
the Lenders in proportion to their respective Commitments after giving effect to
such increase.

SECTION 2.22.    Extension of Maturity Date.

(a)    So long as no Event of Default has occurred and is continuing, the
Company may request, in a notice given as herein provided and substantially in
the form attached hereto as Exhibit F or in such

 

46



--------------------------------------------------------------------------------

other form as shall be acceptable to the Administrative Agent (the “Extension of
Maturity Date Request”) to the Administrative Agent, who shall promptly forward
such notice to each of the Lenders, not less than 30 days and not more than 90
days prior to each anniversary of the Effective Date, that the then-applicable
Maturity Date (the “Existing Maturity Date”) be extended to the date that is one
year after such Existing Maturity Date (each such date, the “Requested Maturity
Date”); provided that the Company may request such an extension no more than two
times after the Effective Date. Each Lender, acting in its sole discretion,
shall, not later than a date 20 days after its receipt of any such notice from
the Company, notify the Company and the Administrative Agent in writing of its
election to extend or not to extend the Existing Maturity Date with respect to
its Commitment. Any Lender which shall not timely notify the Company and the
Administrative Agent of its election to extend the Existing Maturity Date shall
be deemed not to have elected to extend the Existing Maturity Date with respect
to its Commitment (any Lender who timely notifies the Company and the
Administrative Agent of an election not to extend or fails to timely notify the
Company and the Administrative Agent of its election being referred to as a
“Terminating Lender”). No Lender shall have any obligation to extend the
Existing Maturity Date without such Lender’s written consent, which may be
withheld in such Lender’s sole discretion.

(b)    If and only if the Required Lenders shall have agreed in writing during
the 20 day period referred to in Section 2.09(a) to extend the Existing Maturity
Date, then (i) the Commitments of the Lenders other than Terminating Lenders
(the “Continuing Lenders”) shall, subject to the other provisions of this
Agreement, be extended to the Requested Maturity Date specified in the Extension
of Maturity Date Request from the Company, and as to such Lenders the term
“Maturity Date”, as used herein, shall on and after the date as of which the
requested extension is effective mean such Requested Maturity Date, provided
that if such date is not a Business Day, then such Requested Maturity Date shall
be the next preceding Business Day and (ii) the Commitments of the Terminating
Lenders shall continue until the then-applicable Existing Maturity Date, and
shall then terminate, and as to the Terminating Lenders, the term “Maturity
Date”, as used herein, shall continue to mean such Existing Maturity Date. The
Administrative Agent shall promptly notify (A) the Lenders and the Company of
any extension of any Existing Maturity Date pursuant to this Section 2.09 and
(B) the Company and the Lenders of any Lender which becomes a Terminating Lender
(the date of such notification being referred to herein as the “Extension
Confirmation Date”).

(c)    As a condition precedent to any such extension of the Maturity Date on
the Extension Confirmation Date, the Administrative Agent shall have received a
certificate of the Company dated as of the Extension Confirmation Date and
signed by a Responsible Officer of the Company (i) certifying and attaching the
resolutions adopted by the Company approving or consenting to such extension,
and (ii) certifying that the conditions set forth in Sections 4.02(a) and
(b) shall be satisfied (with all references in such subsections to a Loan being
deemed to be references to such extension).

(d)    In the event that the Maturity Date shall have been extended for the
Continuing Lenders in accordance with Section 2.22(a) above and, in connection
with such extension, there are Terminating Lenders, the Company may, at its own
expense and in its sole discretion and prior to the then-applicable Existing
Maturity Date, require any Terminating Lender to transfer and assign, without
recourse (in accordance with Section 2.19(b)) all or part of its interests,
rights and obligations under this Agreement to an assignee (which assignee may
be another Lender, if another Lender accepts such assignment) that shall assume
such assigned obligations and that shall agree that its Commitment will expire
on the Maturity Date in effect for Continuing Lenders pursuant to
Section 2.22(a); provided, however, that (i) the Company shall have received the
prior written consent (which consents shall not unreasonably be withheld or
delayed) of the Administrative Agent, each Issuing Bank and the Swingline Lender
in the case of an assignee that is not a Lender, (ii) the assigning Lender shall
have received from the Company or such assignee full payment in immediately
available funds of the principal of and interest accrued to the date of such
payment on the Loans made by it hereunder to the extent that such Loans are
subject to

 

47



--------------------------------------------------------------------------------

such assignment and all other amounts owed to it hereunder, and (iii) if the
assigning Lender is an Issuing Bank, it shall have received cash collateral in
an amount equal to 100% of any outstanding LC Exposure with respect to Letters
of Credit issued by such Issuing Bank or it shall have entered into other
arrangements with the Company that are satisfactory to such Issuing Bank with
respect to any outstanding Letters of Credit issued by it. Any such assignee’s
initial Maturity Date shall be the Maturity Date in effect for the Continuing
Lenders at the time of such assignment. Any assignee which becomes a Lender as a
result of such an assignment made pursuant to this Section 2.22(c) shall be
deemed to have consented to the applicable Extension of Maturity Date Request
and, therefore, shall not be a Terminating Lender.

(e)    The Company shall repay in full all Revolving Loans owed by it to any
Terminating Lender on the Existing Maturity Date, with accrued interest and all
other amounts then due and owing thereon, on or before the Existing Maturity
Date with respect to such Terminating Lender.

(f)    Each Continuing Lender shall automatically (without any further action)
and ratably acquire on the Existing Maturity Date the Terminating Lender’s
participations in Letters of Credit and Swingline Loans, in an amount equal to
such Continuing Lender’s Applicable Percentage of the amount of such
participations but only to the extent that such acquisition does not cause, with
respect to any Continuing Lender, the aggregate unpaid principal amount of all
Revolving Loans of such Lender, plus such Lender’s Applicable Percentage of the
LC Exposure then outstanding, plus such Lender’s Applicable Percentage of the
aggregate principal amount of all Swingline Loans then outstanding, to exceed
such Continuing Lender’s Commitments as in effect at such time.

(g)    If the acquisition of the Terminating Lender’s participations in Letters
of Credit and Swingline Loans described in the preceding clause (f) cannot, or
can only partially, be effected, the Company shall (x) first, prepay such
Swingline Exposure and (y) second, cash collateralize for the benefit of the
Issuing Banks such LC Exposure (after giving effect to any partial reallocation
pursuant to clause (f) above). The amount of cash collateral provided by the
Company in accordance with this clause (g) shall reduce the Terminating Lenders’
Percentage of the outstanding amount of LC Exposure (after giving effect to any
partial acquisition pursuant to the preceding clause (f)) on a pro rata basis;
and on the Existing Maturity Date, each Terminating Lender’s Commitment to make
Revolving Loans, purchase participations in Swingline Loans, and purchase
participations in LC Exposure with respect to Letters of Credit issued after its
Existing Maturity Date shall terminate.

(h)    Notwithstanding the foregoing, any extension of any Maturity Date
pursuant to this Section 2.22 and any release of a Terminating Lender’s
obligations in respect of outstanding LC Exposure and Swingline Loans shall not
be effective with respect to any Lender unless:

(i)    the Company shall have made all payments required pursuant to clause
(e) of this Section 2.22 and Section 2.11;

(ii)    the Administrative Agent shall have received any cash collateral
required to be paid by the Company pursuant to clause (f) of this Section 2.22;
and

(iii)    each Issuing Bank shall have received such cash collateral as is
required to be paid by the Company pursuant to clause (f) of this Section 2.22
or shall have entered into other satisfactory arrangements with the Company with
respect to any outstanding Letters of Credit issued by such Issuing Bank.

 

48



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

The Company represents and warrants to the Lenders that:

SECTION 3.01.    Organization; Qualification. The Company is duly organized,
validly existing and in good standing (or, in each case, the foreign equivalent,
if applicable) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted, except
where such failure to be in good standing (or, in each case, the foreign
equivalent, if applicable) would not reasonably be expected to, individually or
in the aggregate, have a Material Adverse Effect, and, except where the failure
to do so, individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect, is qualified to do business in, and is in good
standing (or, in each case, the foreign equivalent, if applicable) in, every
jurisdiction where such qualification is required.

SECTION 3.02.    Authorization; Validity; Enforceability. The Transactions are
within the Company’s corporate or other organizational powers and have been duly
authorized by all necessary corporate and other organizational action. This
Agreement and the other Loan Documents have each been duly executed and
delivered by the Company and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except (i) such as have been
obtained or will be obtained prior to being required or made and are in full
force and effect, (ii) such filings as may be required with the SEC to comply
with disclosure obligations or (iii) the absence of which would not reasonably
be expected to have a Material Adverse Effect, (b) will not violate any
applicable law or regulation or the charter, by-laws or other organizational
documents of the Company or any of its Restricted Subsidiaries or any order of
any Governmental Authority, except for any violation of any applicable law or
regulation that would not reasonably be expected to have a Material Adverse
Effect, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon the Company or any of its Restricted
Subsidiaries, except for any violation or default that would not reasonably be
expected to have a Material Adverse Effect, and (d) will not result in the
creation or imposition of any Lien on any asset of the Company or any of its
Restricted Subsidiaries.

SECTION 3.04.    Financial Condition; No Material Adverse Change; Projections.
(a) The Company has heretofore furnished to the Lenders its consolidated balance
sheet and consolidated statements of operations, comprehensive income, changes
in stockholders’ equity and cash flows (i) as of and for the fiscal year ended
December 31, 2017, reported on by PricewaterhouseCoopers LLP, independent public
accountants, and (ii) as of and for the fiscal quarter and the portion of the
fiscal year ended March 31, 2018, certified by its chief financial officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Company and its
Consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above.

(b)    Since December 31, 2017, there has been no material adverse effect on the
business, assets, property or condition, financial or otherwise, of the Company
and its Subsidiaries, taken as a whole.

SECTION 3.05.    [Reserved]

SECTION 3.06.    Litigation and Environmental Matters. (a) Except as disclosed
in the Company’s Form 10-K for the fiscal year ended December 31, 2017 filed
with the SEC, there are no actions, suits or proceedings by any Person or before
any arbitrator or Governmental Authority pending against or, to the

 

49



--------------------------------------------------------------------------------

knowledge of the Company, threatened in writing against the Company or any of
its Subsidiaries (i) as to which there is a reasonable likelihood of an adverse
determination and that, if adversely determined, would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect (other than
matters fully covered by insurance as to which the insurer has been notified as
of such action, suit or proceeding and has not issued a notice denying coverage
thereof) or (ii) challenge the validity or enforceability of this Agreement or
the Transactions.

(b)    Except with respect to any other matters that, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
the Company and its Subsidiaries (i) are and, since January 1, 2017, have been
in compliance with applicable Environmental Law and have obtained and are, and,
since January 1, 2017, have been, in compliance with all Environmental Permits,
(ii) have not become subject to any Environmental Liability and (iii) have not
received written notice of any claim alleging any Environmental Liability of the
Company or any of its Subsidiaries the subject matter of which has not been
fully resolved.

SECTION 3.07.    Compliance with Laws and Agreements. Each of the Company and
its Restricted Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. No Default has
occurred and is continuing.

SECTION 3.08.    Investment Company Status. The Company is not required to be
registered as an “investment company within the meaning of the Investment
Company Act of 1940, as amended.

SECTION 3.09.    Taxes. Each of the Company and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Company or such Subsidiary, as applicable, has set
aside on its books adequate reserves or (b) to the extent that the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

SECTION 3.10.    ERISA. (a) No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events
that have occurred, could reasonably be expected to have a Material Adverse
Effect. Except either as disclosed in any public filing or as would not
reasonably be expected to have a Material Adverse Effect, (i) the present value
of all accumulated benefit obligations under each Plan (based on the assumptions
used for purposes of Statement of Financial Accounting Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than the Threshold Amount the fair market value of the
assets of such Plan, and (ii) the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than the Threshold Amount the fair market value of the assets of all such
underfunded Plans.

(b)    From and after the date on which the Company and its Subsidiaries have or
are liable with respect to any Foreign Pension Plan (in each case in this clause
(b)): Each Foreign Pension Plan is in compliance in all respects with all
requirements of law applicable thereto and the respective requirements of the
governing documents for such plan except where the failure to comply could not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, with respect to each
Foreign Pension Plan, none of the Company, its respective Affiliates or any of
its respective directors, officers, employees or agents has engaged in a
transaction that would subject the Company or any Subsidiary, directly or
indirectly, to a tax or civil penalty that, individually or in the aggregate,
exceeds the Threshold Amount. Except as would not

 

50



--------------------------------------------------------------------------------

reasonably be expected to have a Material Adverse Effect, with respect to each
Foreign Pension Plan, reserves have been established in the Financial Statements
in respect of any material unfunded liabilities in accordance with applicable
law or, where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. Except as would
not reasonably be expected to have a Material Adverse Effect, the aggregate
unfunded liabilities with respect to such Foreign Pension Plans would not
reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding the Threshold Amount.

SECTION 3.11.    Disclosure.

(a)    None of the reports, financial statements, certificates or other written
information (other than projections, other forward looking information and
information of a general economic or industry specific nature) furnished by or
on behalf of the Company to the Administrative Agent or any Lender in connection
with the negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other written information so furnished), when taken as a whole,
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to projected financial information, the Company represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time prepared (it being understood and agreed that actual
results may vary materially from the projections).

(b)    As of the Effective Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

SECTION 3.12.    Sanctions. The Company has implemented and maintains in effect
policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Company and its
Subsidiaries are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of the Company, any Subsidiary or, to
the knowledge of the Company, any of their respective directors, officers or
employees, or, to the knowledge of the Company, any agent of the Company or any
subsidiary that will act in any capacity in connection with or benefit from the
loan facility established hereby, is a Sanctioned Person.

SECTION 3.13.    Margin Regulations. None of the Company or any of its
Restricted Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying margin stock (within the meaning of Regulation U issued by the Board of
Governors of the Federal Reserve System).

SECTION 3.14.    [Reserved]

SECTION 3.15.    [Reserved]

SECTION 3.16.    USA PATRIOT Act. To the extent applicable, the Company and each
Subsidiary are in compliance, in all material respects, with the USA PATRIOT
Act.

SECTION 3.17.    Intellectual Property Matters. The Company owns or is licensed
or otherwise has the right to use all of the patents, trademarks, contractual
franchises, licenses, permits, rights of way, authorizations and other rights
that are reasonably necessary to the current conduct of its businesses, without
any known conflict with the rights of any other Person, except where the failure
to own or otherwise have such right would not reasonably be expected to have a
Material Adverse Effect.

 

51



--------------------------------------------------------------------------------

ARTICLE IV

Conditions

SECTION 4.01.    Effective Date. The obligations of the Lenders to make Loans
and of an Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a)    The Administrative Agent (or its counsel) shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

(b)    Concurrently with the execution of this Agreement and the other Loan
Documents executed on the Effective Date, the Company’s Credit Agreement, dated
as of August 23, 2016, among the Company and certain subsidiaries of the
Company, the financial institutions named therein, and Bank of America, N.A., as
administrative agent (as amended, restated, supplemented or otherwise modified
from time to time prior to the date hereof) shall have been terminated and all
amounts outstanding thereunder shall have been repaid, and all security
interests and guarantees granted in connection therewith terminated and
released, as applicable.

(c)    The Administrative Agent shall have received a written opinion (addressed
to the Administrative Agent, the Issuing Banks, the Swingline Lender and the
other Lenders and dated the Effective Date) of Baker Botts L.L.P., counsel for
the Company, in form and substance reasonably acceptable to the Administrative
Agent. The Company hereby requests such counsel to deliver such opinion.

(d)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Company, the
authorization of the Transactions and any other legal matters relating to the
Company, this Agreement, the other Loan Documents or the Transactions, all in
form and substance satisfactory to the Administrative Agent and its counsel,
including (i) copies of the Company’s charter (or equivalent formation document)
and by-laws (or equivalent organizational document), and any amendments thereto,
certified in each instance by its Secretary or Assistant Secretary (or analogous
Person), (ii) copies of the resolutions or similar authorizing documentation of
the governing body of the Company authorizing the Company to enter into and
perform its obligations under the Loan Documents, certified by its Secretary or
Assistant Secretary, (iii) a good standing certificate from the jurisdiction of
formation of the Company and (iv) a customary certificate of the Secretary or
Assistant Secretary of the Company certifying the names and true signatures of
the Company’s authorized persons, officers and employees authorized to sign this
Agreement and the other documents to be delivered by the Company hereunder.

(e)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Company, confirming compliance with the conditions set forth in
paragraph (b) of Section 4.01 and paragraphs (a) and (b) of Section 4.02.

(f)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced at least three (3) Business Days prior to the Effective Date,
reimbursement or payment of all out of pocket expenses required to be reimbursed
or paid by the Company hereunder.

(g)    The Administrative Agent shall have received all documentation and other
information reasonably requested by each Lender that is required for compliance
with the PATRIOT Act or other

 

52



--------------------------------------------------------------------------------

“know your customer” and anti-money laundering rules and regulations (which
requested information shall have been received by the Effective Date to the
extent requested by the Lenders at least five Business Days prior to the
Effective Date), including a completed Beneficial Ownership Certification.

(h)    The Administrative Agent shall have received (i) satisfactory audited
consolidated financial statements of the Company for the two most recent fiscal
years ended prior to the Effective Date as to which such financial statements
are available and (ii) satisfactory unaudited interim consolidated financial
statements of the Company for each quarterly period ended subsequent to the date
of the latest financial statements delivered pursuant to clause (i) of this
paragraph as to which such financial statements are available.

Promptly upon the satisfaction of the foregoing conditions precedent, the
Administrative Agent shall notify the Company and the Lenders of the Effective
Date, and such notice shall be conclusive and binding. Notwithstanding the
foregoing, the obligations of the Lenders to make Loans and of the Issuing Banks
to issue Letters of Credit hereunder shall not become effective unless each of
the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at or
prior to 3:00 p.m., New York City time, on August 31, 2018 (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

SECTION 4.02.     Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of an Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:

(a)    The representations and warranties of the Company set forth in this
Agreement shall be true and correct in all material respects (except to the
extent qualified by materiality, Material Adverse Effect or a similar qualifier,
in which case it shall be true in correct in all respects) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable (except to the extent that any such
representation and warranty expressly relates to an earlier date, in which case
such representation and warranty shall be true and correct in all material
respects as of such earlier date) and excluding, after the Effective Date, the
representations and warranties set forth in Sections 3.04(b) and 3.06.

(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Company on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

Affirmative Covenants

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or other
arrangements that are satisfactory to such Issuing Bank shall have been

 

53



--------------------------------------------------------------------------------

made with respect thereto), and all LC Disbursements shall have been reimbursed,
the Company covenants and agrees with the Lenders that:

SECTION 5.01.     Financial Statements; Ratings Change and Other Information.
The Company will furnish to the Administrative Agent for transmission to each
Lender by the Administrative Agent, including Public-Siders:

(a)    within 90 days after the end of each fiscal year of the Company, its
audited consolidated balance sheet and related consolidated statements of
operations, comprehensive income, changes in stockholders’ equity and cash flows
as of the end of and for such year, setting forth in each case in comparative
form the figures for the previous fiscal year, all reported on by
PricewaterhouseCoopers LLP or other independent public accountants of recognized
national standing (without a “going concern” or like qualification commentary or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Company and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied;

(b)    within 45 days after the end of each of the first three fiscal quarters
of each fiscal year of the Company, its consolidated balance sheet and
consolidated statements of operations, comprehensive income and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Company and its Consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;

(c)    concurrently with any delivery of financial statements under clause
(a) or (b) above, a certificate of a Financial Officer of the Company (i) (x)
certifying that, to such Financial Officer’s knowledge, no Default has occurred
and is continuing or, (y) if, to such Financial Officer’s knowledge, a Default
has occurred and is continuing, specifying the details thereof and any action
taken or proposed to be taken with respect thereto, (ii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.09,
(iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate and
(iv) providing unaudited consolidating financial information that presents in
reasonable detail available to the Company’s management the differences between
the consolidated cash, indebtedness and EBITDA relating to the Company and its
Subsidiaries, on the one hand, and the consolidated cash, indebtedness and
EBITDA relating to the Unrestricted Subsidiaries (if any) on the other hand;

(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Company
with the SEC under the Exchange Act, or any Governmental Authority succeeding to
any or all of the functions of the SEC, or with any national securities
exchange, or distributed by the Company to its shareholders generally, as the
case may be, other than non-material disclosures;

(e)    promptly after Moody’s, S&P or Fitch shall have announced a change in the
rating established or deemed to have been established for the Public Debt
Rating, written notice of such rating change;

(f)    any change in the information provided in the Beneficial Ownership
Certification that would result in a change to the list of beneficial owners
identified in parts (c) or (d) of such certification; and

(g)    reasonably promptly following any request therefor, such other
information regarding the operations, business affairs and financial condition
of the Company or any Restricted Subsidiary, or compliance with the terms of
this Agreement, or information and documentation for the purposes of compliance
with applicable “know your customer” and anti-money laundering rules and
regulations (including the Patriot Act), as the Administrative Agent, at the
request of any Lender, may reasonably

 

54



--------------------------------------------------------------------------------

request; provided that in no event shall the Company or any Restricted
Subsidiary be required to disclose information (x) to the extent that such
disclosure to the Administrative Agent or such Lender violates any bona fide
contractual confidentiality obligations by which it is bound, so long as
(i) such obligations were not entered into in contemplation of this Agreement or
any of the other Transactions and (ii) such obligations are owed by it to a
third party, or (y) as to which it has been advised by counsel that provision of
such information to the Administrative Agent or such Lender would give rise to a
waiver of attorney-client privilege.

Information required to be delivered pursuant to clause (a), (b) or (g) of this
Section shall be deemed to have been delivered if such information, or one or
more annual or quarterly reports containing such information, shall be available
on the website of the Company or the SEC. Information required to be delivered
pursuant to this Section may also be delivered by electronic communications
pursuant to procedures approved by the Administrative Agent.

SECTION 5.02.    Notices of Material Events. The Company will furnish to the
Administrative Agent and each Lender prompt written notice, after a Responsible
Officer becomes aware of such event, of the following events:

(a)    the occurrence of any Default;

(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Company that,
in the good faith judgment of the Company, if adversely determined, would
reasonably be expected to have a Material Adverse Effect;

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and

(d)    any Environmental Liability that has or would reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Company setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

SECTION 5.03.    Existence; Conduct of Business. The Company will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any action permitted under Section 6.03; provided, further, that this
Section 5.03 shall not require the Company or any Restricted Subsidiary to
preserve or maintain any rights, licenses, permits, privileges and franchises if
the Company (other than the legal existence of the Company) shall reasonably
determine that the failure to maintain and preserve the same would not
reasonably be expected, in the aggregate, to have a Material Adverse Effect.

SECTION 5.04.    Payment of Obligations. The Company will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could have a Material Adverse Effect before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) the Company or such Restricted Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP or (c) the
failure to make payment pending such contest would not reasonably be expected to
have a Material Adverse Effect.

 

55



--------------------------------------------------------------------------------

SECTION 5.05.    Maintenance of Properties; Insurance. The Company will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition (ordinary wear and tear and casualty and condemnation events
excepted), except to the extent any failure to do so would not reasonably be
expected to have a Material Adverse Effect, and (b) to the extent available on
commercially reasonable terms, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations.

SECTION 5.06.    Books and Records; Inspection Rights. The Company will, and
will cause each of its Restricted Subsidiaries to, keep proper books of record
and account in which true and correct entries in all material respects are made
of all dealings and transactions in relation to its business and activities to
the extent required by GAAP. The Company will, and will cause each of its
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties subject to any applicable restrictions or limitations on
access to any facility or information that is classified or restricted by
contract or by law, regulation or governmental guidelines or in accordance with
any applicable safety procedures, to examine the books of accounts of the
Company or such Restricted Subsidiary, and to discuss its affairs, finances and
condition with its officers and (only during the continuance of an Event of
Default) its independent accountants, all at such reasonable times upon
reasonable advance notice and as often as reasonably requested; provided,
however, that prior to the occurrence and continuance of an Event of Default,
such visitations and inspections shall be no more frequent than once per fiscal
year and shall be at the sole cost and expense of the Administrative Agent or
such Lender.

SECTION 5.07.    Compliance with Law; Maintenance of Licenses. The Company shall
comply, and shall cause each of its Subsidiaries to comply with all requirements
of law of any Governmental Authority having jurisdiction over it or its business
(including the Federal Fair Labor Standards Act and all Environmental Laws and
Environmental Permits, including those relating to the generation, handling, use
and disposal of any Hazardous Material), except to the extent that the failure
to do so would not reasonably be expected to have a Material Adverse Effect. The
Company shall, and shall cause each of its Subsidiaries to, take prompt and
appropriate action to respond to any material non-compliance with Environmental
Laws and Environmental Permits. The Company has implemented and maintains in
effect policies and procedures designed to ensure compliance by the Company, its
Subsidiaries and their respective directors, officers, and employees, and agents
with Anti-Corruption Laws and applicable Sanctions. Neither the Company nor any
Subsidiary shall violate the provisions of any Material Agreement, except to the
extent that the failure to do so would not reasonably be expected to have a
Material Adverse Effect. The Company shall, and shall cause each of its
Subsidiaries to, obtain and maintain all licenses, permits, franchises, and
governmental authorizations necessary to own its property and to conduct its
business as conducted on the Effective Date, including all Environmental
Permits, except to the extent that the failure to do so would not reasonably be
expected to have a Material Adverse Effect.

SECTION 5.08.    Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used only for general corporate purposes, including for working
capital, the issuance of Letters of Credit, and permitted acquisitions.

SECTION 5.09.    [Reserved].

SECTION 5.10.    Further Assurances. The Company shall execute and deliver, or
cause to be executed and delivered, to the Administrative Agent and/or any
Lender such documents and agreements, and shall take or cause to be taken such
actions, as the Administrative Agent may, from time to time, reasonably request
to carry out the terms and conditions of this Agreement and the other Loan
Documents.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated (or other arrangements that are
satisfactory to such Issuing Bank shall have been made with respect thereto),
and all LC Disbursements shall have been reimbursed, the Company covenants and
agrees with the Lenders that:

SECTION 6.01.    Indebtedness. The Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

(a)    Indebtedness created hereunder (including any Indebtedness incurred
pursuant to Section 2.21);

(b)    Indebtedness existing on the date hereof;

(c)    Indebtedness of the Company to any Restricted Subsidiary and of any
Restricted Subsidiary to the Company or any other Restricted Subsidiary;

(d)    Guarantees by the Company of Indebtedness of any Restricted Subsidiary
and by any Restricted Subsidiary of Indebtedness of the Company or any other
Restricted Subsidiary;

(e)    Indebtedness of the Company or any Restricted Subsidiary incurred or
issued to finance the acquisition, construction, repair, replacement or
improvement of any fixed or capital assets, including Capital Lease Obligations,
mortgage financings or purchase money obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof; provided that (i) such
Indebtedness is incurred prior to or within 180 days after such acquisition or
the completion of such construction, repair, replacement or improvement and
(ii) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing, repairing, replacing or improving such fixed or capital asset;

(f)    Indebtedness incurred by a Person prior to the time (a) such Person
becomes a Restricted Subsidiary, (b) such Person merges into or consolidates
with the Company or a Restricted Subsidiaries or existing at the time of a sale
or transfer of the properties of a Person as an entirety or substantially as an
entirety to the Company or any Subsidiary or (c) another Restricted Subsidiary
merges into or consolidates with such Person (in a transaction in which such
Person becomes a Restricted Subsidiary), which Indebtedness was not incurred in
anticipation of such transaction and was outstanding prior to such transaction,
and extensions, renewals or replacements thereof (or successive extensions,
renewals and replacements thereof);

(g)    Indebtedness in respect of a Qualified Receivables Financing;

(h)    any extension, renewal and replacement (or successive extensions,
renewals or replacements) in whole or in part of any Indebtedness referred to in
the foregoing clauses (a) through (g), inclusive, that do not increase the
outstanding principal amount (or accreted value, if applicable) thereof except
by an amount equal to unpaid accrued interest and premium thereon plus other
amounts paid, and fees and expenses incurred, in connection with such extension,
renewal or replacement and by an amount equal to any existing commitments
unutilized thereunder;

 

57



--------------------------------------------------------------------------------

(i)    other Indebtedness of the Company; provided that at the time the Company
incurs such Indebtedness (and giving pro forma effect thereto), (x) the Company
is in compliance with the Financial Covenant and (y) no Default or Event of
Default shall have occurred and be continuing; and

(j)    other Indebtedness of the Restricted Subsidiaries not otherwise permitted
by this Section 6.01; provided that on the date of and immediately after giving
effect to the incurrence of such Indebtedness and to the retirement of any
Indebtedness which is being retired substantially concurrently therewith, the
aggregate outstanding principal amount of all Indebtedness incurred pursuant to
this clause (j) plus, without duplication, the aggregate outstanding principal
amount at such time of Indebtedness and other obligations incurred and secured
by Liens pursuant to Section 6.02(f), does not exceed an amount equal to 25.0%
of Consolidated Net Tangible Assets as set forth in the latest balance sheet
delivered pursuant to Section 5.01(a) or (b), as applicable.

SECTION 6.02.     Liens. The Company will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, except:

(a)    Permitted Encumbrances;

(b)    any Lien on any property or asset of the Company or any Restricted
Subsidiary existing on the date hereof;

(c)    Liens securing Indebtedness permitted under Sections 6.01(e) and (g);

(d)    Liens of or upon (x) any property of, or shares of Equity Interests or
Indebtedness of, a Person existing at the time such Person becomes a Subsidiary,
is merged with or into or consolidated with the Company or any Subsidiary, or is
otherwise acquired by the Company or any Subsidiary, or existing at the time of
a sale or transfer of the property of such Person to the Company or any
Subsidiary, and in each case not created or incurred in contemplation of such
event, or (y) any shares of Equity Interests or Indebtedness of a Joint Venture
or an Unrestricted Subsidiary; provided that such Lien does not attach to other
property of the Company and its Restricted Subsidiaries;

(e)    any extension, renewal or replacement (or successive extensions, renewals
or replacements) in whole or in part of any Lien existing at the date of this
Agreement or any Lien referred to in the foregoing clauses (a) through (d),
inclusive, but only to the extent that the principal amount (or accreted value,
if applicable) of Indebtedness secured thereby does not exceed the principal
amount of Indebtedness (or accreted value, if applicable) so secured at the time
of such extension, renewal or replacement except by an amount equal to unpaid
accrued interest and premium thereon plus other amounts paid, and fees and
expenses incurred, in connection with such extension, renewal or replacement and
by an amount equal to any existing commitments unutilized thereunder; and

(f)    Liens not otherwise permitted by this Section 6.02 securing Indebtedness
and other obligations (including Liens securing Indebtedness incurred pursuant
to Section 6.01(i)); provided that at the time such Indebtedness or other
obligations are incurred or secured (as applicable) and immediately after giving
effect thereto and to the retirement of any Indebtedness which is being retired
substantially concurrently therewith, the aggregate outstanding principal amount
of all Indebtedness and other obligations secured pursuant to this clause
(f) plus, without duplication, the aggregate principal amount of Indebtedness
incurred pursuant to Section 6.01(j) and outstanding at such time, does not
exceed an amount equal to 15.0% of Consolidated Net Tangible Assets as set forth
in the latest balance sheet delivered pursuant to Section 5.01(a) or (b), as
applicable.

 

58



--------------------------------------------------------------------------------

SECTION 6.03.     Fundamental Changes. (a) The Company will not merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or sell, transfer, lease or otherwise dispose of (in one
transaction or in a series of transactions) all or substantially all of the
consolidated assets of the Company and its Restricted Subsidiaries, taken as a
whole, or liquidate or dissolve, except that, if at the time thereof and
immediately after giving effect thereto no Default shall have occurred and be
continuing (i) any Person may merge into or consolidate with the Company in a
transaction in which the Company is the surviving corporation, (ii) any Person
may merge or consolidate into any Restricted Subsidiary in a transaction in
which the surviving entity is a Restricted Subsidiary, provided, if the Company
is party to such a merger, the Company shall be the surviving entity, (iii) any
Restricted Subsidiary may liquidate, dissolve, or sell, transfer, lease or
otherwise dispose of its assets to the Company, (iv) any Restricted Subsidiary
may liquidate or dissolve or merge into, or sell, transfer, lease or otherwise
dispose of its assets to another Person if the Company determines in good faith
that such liquidation or dissolution, merger or disposition is in the best
interests of the Company and is not materially disadvantageous to the Lenders;

provided that the restrictions in this Section 6.03(a) shall not apply to the
Restricted Subsidiaries if, at the time it enters into such transaction and
giving pro forma effect thereto, (x) the Company is in compliance with the
Financial Covenant and (y) no Default or Event of Default shall have occurred
and be continuing.

(b)    The Company will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Company and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related,
ancillary or incidental thereto.

SECTION 6.04.     [Reserved]

SECTION 6.05.     [Reserved]

SECTION 6.06.     [Reserved]

SECTION 6.07.     Use of Proceeds; Anti-Corruption Laws and Laws Against
Sanctioned Persons. No part of the proceeds of any Loan or any Letter of Credit
will be used by the Company to purchase or carry any margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System). The Company will not request any Borrowing or Letter of Credit, and the
Company shall not use, and shall procure that the Subsidiaries and its or their
respective directors, officers and employees shall not use the proceeds of any
Borrowing or Letter of Credit (A) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, or (B) for the
purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, or
in any other manner, in each case as would result in the violation of any
Sanctions applicable to any party hereto.

SECTION 6.08.     [Reserved]

SECTION 6.09.     Financial Covenant. The Company will not permit the Total
Leverage Ratio as of the last day of any fiscal quarter of the Company to exceed
3.50 to 1.00; provided, however, that at the election of the Company (prior
written notice of which shall be given to the Administrative Agent), following
the consummation of any Material Acquisition, the Total Leverage Ratio (x) as at
the end of the fiscal quarter in which such Material Acquisition occurs and the
three fiscal quarters immediately thereafter, shall not be greater than
4.00:1.00 and (y) as at the end of any fiscal quarter thereafter, shall not be
greater than 3.50:1.00, provided, further, that if the Company elects to
increase the permitted Total

 

59



--------------------------------------------------------------------------------

Leverage Ratio to 4.00:1.00 in connection with a Material Acquisition as
described in the preceding proviso, at least two full fiscal quarters shall have
elapsed with the permitted Total Leverage Ratio at 3.50:1.00 before the Company
may make a subsequent election to increase the permitted Total Leverage Ratio to
4.00:1.00 in connection with a subsequent Material Acquisition.

ARTICLE VII

Events of Default

SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:

(a)    the Company shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b)    the Company shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five (5) Business
Days;

(c)    any representation or warranty made, or deemed made pursuant to Sections
2.06(b) or 4.02, by or on behalf of the Company or any Restricted Subsidiary in
or in connection with this Agreement, any other Loan Document or any amendment
or modification hereof or thereof or waiver hereunder or thereunder, or in any
report, certificate, financial statement or other document furnished pursuant to
this Agreement, any other Loan Document or any amendment or modification hereof
or thereof or waiver hereunder or thereunder, shall prove to have been incorrect
in any material respect when made or deemed made;

(d)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in Sections 5.02, 5.03 (with respect to the Company’s
existence) or 5.08 or in Article VI;

(e)    the Company shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty (30) days after notice thereof from the Administrative Agent to
the Company (which notice will be given at the request of any Lender);

(f)    the Company or any Restricted Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable and
after expiration of all grace or cure periods;

(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf to cause any Material Indebtedness to become due, or to require the
prepayment, repurchase, redemption or defeasance thereof, prior to its scheduled
maturity, and all applicable grace, waiver and cure periods provided for with
respect thereto shall have expired; provided that this clause (g) shall not
apply to (i) secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness,
(ii) regularly scheduled amortization payments with respect to Material
Indebtedness or (iii) customary non default mandatory prepayments with respect
to Material Indebtedness in connection with asset sales, casualty or
condemnation events, equity issuances or debt issuances;

 

60



--------------------------------------------------------------------------------

(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Company or any Material Restricted Subsidiary or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i)    the Company or any Material Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Company or any Material Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j)    the Company or any Material Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

(k)    one or more judgments for the payment of money (not covered by insurance
as to which the insurer has been notified of such judgment and has not issued a
notice denying coverage thereof) in an aggregate amount in excess of the
Threshold Amount shall be rendered against the Company or any Material
Restricted Subsidiary and the same shall remain undischarged for a period of 60
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Company or any Material Restricted Subsidiary to enforce any such
judgment;

(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to have a
Material Adverse Effect; or

(m)    a Change in Control shall occur;

then, and in every such event (other than an event with respect to the Company
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, with the
consent of the Required Lenders, and shall, at the request of the Required
Lenders, by notice to the Company, take either or both of the following actions,
at the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Company accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Company; and in case of any event with
respect to the Company described in clause (h) or (i) of this Article, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Company accrued hereunder, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Company.

 

61



--------------------------------------------------------------------------------

SECTION 7.02.    Application of Funds. The order and manner in which the
Administrative Agent’s and the Lenders’ rights and remedies are to be exercised
shall be determined by the Administrative Agent or the Required Lenders in their
sole and absolute discretion. Regardless of how a Lender may treat payments for
the purpose of its own accounting, for the purpose of computing the Obligations
hereunder, payments received during the existence of an Event of Default shall
be applied first, to costs and expenses incurred by the Administrative Agent and
each Lender (to the extent that each Lender has a right to reimbursement thereof
pursuant to the Loan Documents), second, to the payment of accrued and unpaid
interest on the Loans to and including the date of such application, third, to
the payment of the unpaid principal of the Obligations, and fourth, to the
payment of all other amounts (including fees) then owing to the Administrative
Agent and the Lenders under the Loan Documents, in each case paid pro rata to
each Lender in the same proportions that the aggregate Obligations owed to each
Lender under the Loan Documents bear to the aggregate Obligations owed under the
Loan Documents to all Lenders, without priority or preference among the Lenders.

ARTICLE VIII

The Administrative Agent

Each of the Lenders, Issuing Banks and the Swingline Lender hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.

The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Company or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated hereby that the Administrative Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and (c) except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Company or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement or any other agreement, instrument or document, or (v) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

62



--------------------------------------------------------------------------------

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company and subject to the consent of the Company (so long as no Event of
Default under Sections 7.01(a), (b), (h) or (i) has occurred and is continuing
at such time), to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be an Eligible Institution. Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Company and such
successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Company and its Affiliates) as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

63



--------------------------------------------------------------------------------

Anything herein to the contrary notwithstanding, none of the Lead Arranger,
Bookrunner, Co-Syndication Agents or Co-Documentation Agents listed on the cover
page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01.    Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

(i)    if to the Company, to Westlake Chemical Corporation, 2801 Post Oak
Boulevard, Suite 600, Houston, Texas 77056, Attention of L. Benjamin Ederington
(Telecopy No. (713-629-6239)), with a copy (which shall not constitute notice)
to Baker Botts L.L.P., One Shell Plaza, 910 Louisiana Street, Houston, TX 77002,
Attention of Andrew Thomison (Telecopy No. (713-229-7764));

(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Mailcode: IL1-0480, Chicago, IL 60603, Attention of Leonida
G. Mischke, email: leonida.g.mischke@jpmorgan.com (Telecopy No. (844-490-5663)),
with a copy to JPMorgan Chase Bank, N.A., 10 South Dearborn, Floor L2S, Chicago,
IL 60603, Attention of Katy Tyler, Email: jpm.agency.cri@jpmorgan.com (Telecopy
No. (844-490-5663));

(iii)    if to an Issuing Bank, to it at, in the case of JPMorgan Chase Bank,
N.A., Ground floor, 1st to 6th floors, Platina 3, Kodbis, Floor 03 Bengaluru,
560 103, India, Attention of Bindu Devegowda, Email: bindu.devegowda@chase.com
(Telecopy No. (214-307-6874));

(iv)    if to the Swingline Lender, to it at JPMorgan Chase Bank, N.A., 10 South
Dearborn, Floor L2S, Mailcode: IL1-0480, Chicago, IL 60603, Attention of Leonida
G. Mischke, Email: leonida.g.mischke@jpmorgan.com (Telecopy No. (844-490-5663));
and

(v)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).

(b)    Notices and other communications to the Lenders, the Issuing Bank and the
Swingline Lender hereunder may be delivered or furnished by using Electronic
Systems pursuant to procedures approved by the Administrative Agent; provided
that the foregoing shall not apply to notices pursuant to Article II unless
otherwise agreed by the Administrative Agent and the applicable Lender. The
Administrative Agent or the Company may, in their discretion, agree to accept
notices and other communications to them hereunder by electronic communications
pursuant to procedures approved by them; provided that approval of such
procedures may be limited to particular notices or communications.

 

64



--------------------------------------------------------------------------------

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.

(d)    Electronic Systems.

(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
IntraLinks, Syndtrak, ClearPar or a substantially similar Electronic System.

(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
the Company any Lender, any Issuing Bank, the Swingline Lender or any other
Person or entity for damages of any kind, including direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of the Company’s, or the Administrative
Agent’s transmission of communications through an Electronic System other than
as a result of willful misconduct or gross negligence by such person as
determined by a final, non-appealable order of a court of competent
jurisdiction. “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of the Company pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or any
Issuing Bank by means of electronic communications pursuant to this Section,
including through an Electronic System.

SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender in
exercising any right or power hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders hereunder are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by the Company
therefrom shall in any event be

 

65



--------------------------------------------------------------------------------

effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank or the Swingline Lender may have had
notice or knowledge of such Default at the time.

(b)    Subject to Section 2.14(b) and Section 9.02(c) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Company
and the Required Lenders or by the Company and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, or amend or waive any
other provisions of this Agreement requiring pro rata treatment of Lenders,
without the written consent of each Lender affected thereby, or (v) change any
of the provisions of this Section or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders required
to waive, amend or modify any rights hereunder or make any determination or
grant any consent hereunder, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, any Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Banks or the Swingline Lender, as the case may
be; provided further that no such agreement shall amend or modify the provisions
of Section 2.07 or any letter of credit application and any bilateral agreement
between the Company and an Issuing Bank regarding such Issuing Bank’s Letter of
Credit Commitment or the respective rights and obligations between the Company
and such Issuing Bank in connection with the issuance of Letters of Credit
without the prior written consent of the Administrative Agent and such Issuing
Bank, respectively.

(c)    if the Administrative Agent and the Company acting together identify any
ambiguity, omission, mistake, typographical error or other defect in any
provision of this Agreement or any other Loan Document, then the Administrative
Agent and the Company shall be permitted to amend, modify or supplement such
provision to cure such ambiguity, omission, mistake, typographical error or
other defect, and such amendment shall become effective without any further
action or consent of any other party to this Agreement.

SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Company will pay
all reasonable and documented out-of-pocket costs and expenses incurred by the
Administrative Agent and its Affiliates (without duplication) associated with
the preparation, due diligence, administration, syndication and enforcement of
this Agreement and all other Loan Documents, including, without limitation, the
reasonable legal fees and expenses of the Administrative Agent’s counsel (but
limited to one counsel to the Administrative Agent and the Lenders taken as a
whole and, if necessary, of one local counsel in any relevant jurisdiction (and,
in the case of a conflict of interest where the party affected by such conflict
notifies the Company of the existence of such conflict and thereafter retains
its own counsel, of another firm of counsel for each such affected party in each
relevant jurisdiction)). The Company will also pay the reasonable and documented
out-of-pocket expenses of the Administrative Agent and each Lender in connection
with the enforcement of any of the Loan Documents related to this Agreement (but
limited, in the case of legal expenses, to one counsel to the Administrative
Agent and the Lenders taken as a whole and, if necessary, of one local counsel
in any relevant jurisdiction (and, in the case of a conflict of interest where
the party affected by such conflict notifies the Company of the existence of
such conflict and thereafter retains its own counsel, of another firm of counsel
for each such affected party in each relevant jurisdiction)).

 

66



--------------------------------------------------------------------------------

(b)    The Company also agrees to indemnify and hold harmless the Administrative
Agent, the Issuing Bank, the Swingline Lender and each other Lender and each of
their respective affiliates and their respective officers, directors, employees,
agents, advisors and other representatives (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and reasonable and
documented expenses (including, without limitation, the legal expenses of one
firm of counsel for all Indemnified Parties, taken as a whole, and if necessary,
of a single local counsel in each appropriate jurisdiction (which may include a
single special counsel acting in multiple jurisdictions (and, in the case of a
conflict of interest where the Indemnified Party affected by such conflict
notifies you of the existence of such conflict and thereafter retains its own
counsel, of another firm of counsel for each such affected Indemnified Party in
each relevant jurisdiction)) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith) (a) any aspect of the transactions contemplated herein,
(b) this Agreement and the other Loan Documents, or any use made or proposed to
be made with the proceeds thereof, or (c) the actual or alleged presence of
Hazardous Materials relating to any property owned, leased or operated, at any
time, by the Company or any of its Subsidiaries or any Environmental Liability
relating to the Company or any of its Subsidiaries, except to the extent
(i) such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s (A) gross negligence or willful misconduct or
(B) material breach of its obligations under this Agreement or the other Loan
Documents; (ii) arising out of any claim, actions, suits, inquiries, litigation,
investigation or proceeding that does not involve an act or omission of the
Company or any of their respective affiliates and that is brought by an
Indemnified Person against any other Indemnified Person (other than any claim,
actions, suits, inquiries, litigation, investigation or proceeding in its
capacity as an agent or arranger under this Agreement) as determined in a final,
non-appealable judgment by a court of competent jurisdiction; or (iii) any
settlement is entered into by such Indemnified Party without the Company’s
written consent (such consent not to be unreasonably withheld, conditioned or
delayed) but if there is a judgment of a court of competent jurisdiction in any
such proceeding, or if the Company consents to such settlement, the Company
agrees to indemnify and hold harmless such Indemnified Party in the manner set
forth above. In the case of any claim, litigation, investigation or proceeding
(any of the foregoing, a “Proceeding”) to which the indemnity in this paragraph
applies, such indemnity shall be effective whether or not such Proceeding is
brought by the Company, its equity holders or creditors, or an Indemnified Party
(subject to (ii) above) and whether or not an Indemnified Party is otherwise a
party thereto. Notwithstanding any other provision of this Agreement or any
other Loan Document, (i) no Indemnified Party shall be liable for any indirect,
special, punitive or consequential damages in connection with its activities
relating to this Agreement or any other Loan Document and (ii) no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through an Electronic System, other than
for direct, actual damages resulting from the gross negligence or willful
misconduct of such Indemnified Party as determined by a final, non-appealable
judgment of a court of competent jurisdiction. The Company shall not, without
the prior written consent of an Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending or threatened Proceedings against an Indemnified Party in respect of
which indemnity could have been sought hereunder by such Indemnified Party
unless such settlement (i) includes an unconditional release of such Indemnified
Party from all liability or claims that are the subject matter of such
Proceedings and (ii) does not include any statement as to any admission of fault
by or on behalf of such Indemnified Party. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.

 

67



--------------------------------------------------------------------------------

(c)    To the extent that the Company fails to pay any amount required to be
paid by it to the Administrative Agent, the applicable Issuing Bank or the
Swingline Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent, the applicable Issuing Bank
or the Swingline Lender, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent, the
applicable Issuing Bank or the Swingline Lender in their capacity as such.

(d)    [Reserved]

(e)    All amounts due under this Section shall be payable promptly after
written demand therefor.

SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) the Company
may not assign or otherwise transfer any of their rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Company without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Banks and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

(b)    (i) Subject to the conditions set forth in paragraph (ii) below, any
Lender may assign to one or more Eligible Institutions (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and Swingline Loans and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld) of:

(A)    the Company, provided that, the Company shall be deemed to have consented
to an assignment unless it shall have objected thereto by written notice to the
Administrative Agent within 10 Business Days after having received notice
thereof; provided that no consent of the Company shall be required for an
assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default pursuant to paragraphs (a), (b), (h) and (i) under Article VII
has occurred and is continuing at the time of such assignment, any other
assignee (other than an Ineligible Institution), but the Administrative Agent
shall nonetheless send notice of such assignment to the Company;

(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (other than a Defaulting Lender), an Affiliate of a Lender, or an
Approved Fund with a Commitment immediately prior to giving effect to such
assignment;

(C)    each Issuing Bank; and

(D)    the Swingline Lender.

 

68



--------------------------------------------------------------------------------

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Company and the Administrative Agent otherwise consent, provided that no such
consent of the Company shall be required if an Event of Default pursuant to
paragraphs (a), (b), (h) and (i) under Article VII has occurred and is
continuing at the time of such assignment;

(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;

(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to an Electronic System as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), together with a
processing and recordation fee of $3,500 (unless such fee is waived by the
Administrative Agent); and

(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Company and its
related parties or their respective securities) will be made available and who
may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Lender Parent, (c) a company, investment vehicle or trust for, or owned and
operated for the primary benefit of, a natural person or relative(s) thereof;
provided that, such company, investment vehicle or trust referenced in this
clause (c) shall not constitute an Ineligible Institution if it (x) has not been
established for the primary purpose of acquiring any Loans or Commitments,
(y) is managed by a professional advisor, who is not such natural person or a
relative thereof, having significant experience in the business of making or
purchasing commercial loans, and (z) has assets greater than $25,000,000 and a
significant part of its activities consist of making or purchasing commercial
loans and similar extensions of credit in the ordinary course of its business;
or (d) the Company or any of its Affiliates.

 

69



--------------------------------------------------------------------------------

(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Company, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Company, the Administrative Agent, the Issuing Banks, the Swingline Lender and
the other Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Company, the Issuing Banks, the Swingline Lender
and any other Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
an Electronic System as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants), the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to Sections
2.06(d) or 2.06(e), 2.07(b), 2.18(d) or 9.03(b), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

(c)    Any Lender may, without the consent of the Company, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more Persons that are not Ineligible Institutions (a “Participant”) in all or a
portion of such Lender’s rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans owing to it); provided that
(A) such Lender’s obligations under this Agreement shall remain unchanged;
(B) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations; and (C) the Company, the Administrative
Agent, the Issuing Banks, the Swingline Lender and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a

 

70



--------------------------------------------------------------------------------

participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Company agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Section 2.19 as if it were an
assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Section 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Company’s request and expense, to use reasonable efforts to cooperate with the
Company to effectuate the provisions of Section 2.19(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.18(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Company, maintain a register on which it
enters the name and address of each Participant and the principal amounts (and
stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Company herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any Issuing Bank, the Swingline Lender or any Lender may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time any credit is extended hereunder, and shall continue in
full force and effect as long as the principal of or any accrued interest on any
Loan or any fee or any other amount payable under this Agreement is outstanding
and unpaid or any Letter of Credit (other than Letters of Credit with respect to
which arrangements that are satisfactory to such Issuing Bank shall have been
made) is outstanding and so long as the

 

71



--------------------------------------------------------------------------------

Commitments have not expired or terminated. The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement, the other Loan Documents and any separate letter agreements with
respect to (i) fees payable to the Administrative Agent and (ii) the reductions
of the Letter of Credit Commitment of any Issuing Bank constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof. Except as provided in Section 4.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
which, when taken together, bear the signatures of each of the other parties
hereto, and thereafter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns.

(b)    Delivery of an executed counterpart of a signature page of this Agreement
by telecopy, emailed pdf or any other electronic means that reproduces an image
of the actual executed signature page shall be effective as delivery of an
original executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as an original executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.

SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Company
against any of and all the obligations of the Company now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.

SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York.

 

72



--------------------------------------------------------------------------------

(b)    Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in the Borough of Manhattan, and of the
United States District Court for the Southern District of New York sitting in
the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement and the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that the Administrative Agent, the Issuing
Banks, the Swingline Lender or any Lender may otherwise have to bring any action
or proceeding relating to this Agreement against the Company or its properties
in the courts of any jurisdiction.

(c)    Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.

SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Banks, the Swingline Lender and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent requested by any Governmental
Authority (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the

 

73



--------------------------------------------------------------------------------

exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Company and its obligations, (g) with the
consent of the Company, (h) to the extent such Information (x) becomes publicly
available other than as a result of a breach of this Section or (y) becomes
available to the Administrative Agent, any Issuing Bank, the Swingline Lender or
any Lender on a non-confidential basis from a source other than the Company or
(i) to rating agencies. For the purposes of this Section, “Information” means
all information received from the Company relating to its business, other than
any such information that is available to the Administrative Agent, the Issuing
Bank or any Lender on a non-confidential basis prior to disclosure by the
Company and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Company after the date hereof, such information is
clearly identified at the time of delivery as confidential. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

SECTION 9.13.    Material Non-Public Information.

(a)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(b)    ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED
BY THE COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY AND ITS RELATED
PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO
THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW.

SECTION 9.14.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

74



--------------------------------------------------------------------------------

SECTION 9.15.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”) hereby notifies the Company that
pursuant to the requirements of the PATRIOT Act, it is (i) required to obtain,
verify and record information that identifies the Company, which information
includes the name and address of the Company and other information that will
allow such Lender to identify the Company in accordance with the PATRIOT Act and
(ii) to the extent the Company qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, at least five days prior to the Effective Date,
a Beneficial Ownership Certification in relation to the Company.

SECTION 9.16.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

SECTION 9.17.    Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Company or for any
other reason, any payment under or in connection with this Agreement is made or
satisfied in a currency (the “Other Currency”) other than that in which the
relevant payment is due (the “Required Currency”) then, to the extent that the
payment (when converted into the Required Currency at the rate of exchange on
the date of payment or, if it is not practicable for the party entitled thereto
(the “Payee”) to purchase the Required Currency with the Other Currency on the
date of payment, at the rate of exchange as soon thereafter as it is practicable
for it to do so) actually received by the Payee falls short of the amount due
under the terms of this Agreement, the Company shall, to the extent permitted by
law, as a separate and independent obligation, indemnify and hold harmless the
Payee against the amount of such short-fall. For the purpose of this Section,
“rate of exchange” means the rate at which the Payee is able on the relevant
date to purchase the Required Currency with the Other Currency and shall take
into account any premium and other costs of exchange.

SECTION 9.18.    [Reserved].

 

75



--------------------------------------------------------------------------------

SECTION 9.19.    No Fiduciary Duty. The Administrative Agent, the Lead Arranger
and Bookrunner, each Co-Syndication Agent, each Co-Documentation Agent, each
Lender and their respective Affiliates (collectively, solely for purposes of
this paragraph, the “Lenders”), may have economic interests that conflict with
those of the Company, its stockholders and/or their respective affiliates. The
Company agrees that nothing in this Agreement and any related documents or
otherwise will be deemed to create an advisory, fiduciary or agency relationship
or fiduciary or other implied duty between any Lender, on the one hand, and the
Company, its stockholders or their respective affiliates, on the other. The
Company acknowledges and agrees that (i) the transactions contemplated by this
Agreement and any related documents (including the exercise of rights and
remedies hereunder and thereunder) are arm’s-length commercial transactions
between the Lenders, on the one hand, and the Company, on the other, and (ii) in
connection therewith and with the process leading thereto, (x) no Lender has
assumed an advisory or fiduciary responsibility in favor of the Company, their
stockholders or their respective affiliates with respect to the transactions
contemplated hereby (or the exercise of rights or remedies with respect thereto)
or the process leading thereto (irrespective of whether any Lender has advised,
is currently advising or will advise any of the Company, its stockholders or
their respective Affiliates on other matters) or any other obligation to the
Company except the obligations expressly set forth in this Agreement and any
related documents and (y) each Lender is acting solely as principal and not as
the agent or fiduciary of the Company, their management, stockholders, creditors
or any other Person. The Company acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. The Company agrees that it
will not claim that any Lender has rendered advisory services of any nature or
respect, or owes a fiduciary or similar duty to the Company, in connection with
such transaction or the process leading thereto.

SECTION 9.20.    Certain ERISA Matters

(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Company, that at least one of the following is and will be true:

(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii)    (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the

 

76



--------------------------------------------------------------------------------

Loans, the Letters of Credit, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement, or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, the Lead Arranger and Bookrunner, each Co-Syndication
Agent, each Co-Documentation Agent, and their respective Affiliates and not, for
the avoidance of doubt, to or for the benefit of the Company, that:

(i)    none of the Administrative Agent, the Lead Arranger and Bookrunner, each
Co- Syndication Agent, each Co-Documentation Agent, nor any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50 million, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Lead Arranger and Bookrunner, each Co-Syndication Agent, each
Co-Documentation Agent, or any their respective Affiliates for investment advice
(as opposed to other services) in connection with the Loans, the Letters of
Credit, the Commitments or this Agreement.

(c)    The Administrative Agent, the Lead Arranger and Bookrunner, each
Co-Syndication Agent, each Co-Documentation Agent, each Lender and their
respective Affiliates hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has

 

77



--------------------------------------------------------------------------------

a financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

[Remainder of page intentionally left blank]

 

78



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

WESTLAKE CHEMICAL CORPORATION, as Company    By:  

/s/ Albert Chao

     Name:   Albert Chao      Title:   President and Chief Executive Officer
JPMORGAN CHASE BANK, N.A., as Administrative Agent, Lender, Issuing Bank and
Swingline Lender    By:  

/s/ Blakely Engel

     Name:   Blakely Engel      Title:   Vice President BANK OF AMERICA, N.A.,
as Lender and Issuing Bank    By:  

/s/ Mukesh Singh

     Name:   Mukesh Singh      Title:   Director BRANCH BANKING AND TRUST CO.,
as Lender    By:  

/s/ Jim Wright

     Name:   Jim Wright      Title:   Assistant Vice President BMO HARRIS BANK
N.A., as Lender    By:  

/s/ Jason Deegan

     Name:   Jason Deegan      Title:   Vice President

 

[Signature Page to Westlake Revolving Credit Agreement]



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as Lender    By:  

/s/ Mark S. McCullough

     Name:   Mark S. McCullough      Title:   Senior Vice President CITIBANK,
N.A., as Lender    By:  

/s/ David Jaffe

     Name:   David Jaffe      Title:   Vice President DEUTSCHE BANK AG NEW YORK
BRANCH, as Lender    By:  

/s/ Ming K. Chu

     Name:   Ming K. Chu      Title:   Director    By:  

/s/ Annie Chung

     Name:   Annie Chung      Title:   Director GOLDMAN SACHS BANK USA, as
Lender    By:  

/s/ Annie Carr

     Name:   Annie Carr      Title:   Authorized Signatory PNC BANK, NATIONAL
ASSOCIATION, as Lender    By:  

/s/ Divyang Shah

     Name:   Divyang Shah      Title:   Sr. Vice President



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as Lender    By:  

/s/ Sinan Tarlan

     Name:   Sinan Tarlan      Title:   Authorized Signatory SUNTRUST BANK, as
Lender    By:  

/s/ Chris Hursey

     Name:   Chris Hursey      Title:   Director UBS AG, STAMFORD BRANCH, as
Lender    By:  

/s/ Kenneth Chin

     Name:   Kenneth Chin      Title:   Director    By:  

/s/ Darlene Arias

     Name:   Darlene Arias      Title:   Director WELLS FARGO BANK N.A., as
Lender and Issuing Bank    By:  

/s/ Daniel R. Van Aken

     Name:   Daniel R. Van Aken      Title:   Managing Director



--------------------------------------------------------------------------------

SCHEDULE 2.01A

Commitments

 

Lender

   Commitment      Applicable Percentage  

JPMorgan Chase Bank, N.A.

   $ 150,000,000        15.000000000 % 

Bank of America, N.A.

   $ 105,000,000        10.500000000 % 

Wells Fargo Bank, National Association

   $ 105,000,000        10.500000000 % 

Citibank, N.A.

   $ 95,000,000        9.500000000 % 

Deutsche Bank AG New York Branch

   $ 95,000,000        9.500000000 % 

Goldman Sachs Bank USA

   $ 95,000,000        9.500000000 % 

PNC Bank, National Association

   $ 95,000,000        9.500000000 % 

Branch Banking & Trust

   $ 50,000,000        5.000000000 % 

Capital One, National Association

   $ 50,000,000        5.000000000 % 

BMO Harris Bank N.A.

   $ 40,000,000        4.000000000 % 

Royal Bank of Canada

   $ 40,000,000        4.000000000 % 

SunTrust Bank

   $ 40,000,000        4.000000000 % 

UBS AG, Stamford Branch

   $ 40,000,000        4.000000000 %    

 

 

    

 

 

 

TOTAL

   $ 1,000,000,000        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01B

Swingline Commitments

 

Swingline Lender

   Swingline Commitment  

JPMorgan Chase Bank, N.A.

   $ 50,000,000     

 

 

 

TOTAL

   $ 50,000,000     

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 2.01C

Letter of Credit Commitments

 

Issuing Bank

   Letter of Credit Commitment  

JPMorgan Chase Bank, N.A.

   $ 75,000,000  

Bank of America, N.A.

   $ 37,500,000  

Wells Fargo Bank, National Association

   $ 37,500,000     

 

 

 

TOTAL

   $ 150,000,000     

 

 

 